Exhibit 10.1

 

 

================================================================

 

CREDIT AGREEMENT

 

dated as of

 

August 8, 2013

 

by and among

BLACK RIDGE OIL & GAS, INC.

a Nevada corporation

as Borrower

and

CADENCE BANK, N.A.

as Lender

===============================================================

 

 

 

 

TABLE OF CONTENTS



  Page Article I. DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.1 Defined Terms 1
Section 1.2 Accounting Terms 10 Article II. LOAN COMMITMENT 11 Section 2.1 Loans
11 Section 2.2 The Borrowing Base Amount 11 Section 2.3 Manner and Notice of
Borrowing Under the Loan Commitment 12 Section 2.4 The Letters of Credit 13
Section 2.5 Procedure for Obtaining Letters of Credit 13 Section 2.6 Use of
Proceeds 14 Section 2.7 Note 14 Section 2.8 Payment of the Note 14 Article III.
INTEREST RATES 14 Section 3.1 Base Rate Loans 14 Section 3.2 LIBOR Loans 15
Section 3.3 Interest Rate Determination 15 Section 3.4 Conversion Option 15
Article IV. CHANGE OF CIRCUMSTANCES 15 Section 4.1 Unavailability of Funds or
Inadequacy of Pricing 15 Section 4.2 Change in Laws 15 Section 4.3 Increased
Cost or Reduced Return 16 Section 4.4 Breakage Costs 17

i

 

 

Section 4.5 Discretion of Lender as to Manner of Funding 18 Article V. FEES 18
Section 5.1 Facility Fee 18 Section 5.2 Letter of Credit Fee 18 Section 5.3
Unused Fee 18 Section 5.4 Engineering Fee 19 Article VI. CERTAIN GENERAL
PROVISIONS 19 Section 6.1 Payments 19 Section 6.2 No Offset, Etc 19 Section 6.3
Principal Amount of Note 19 Section 6.4 Rate Management Transactions 19 Section
6.5 Calculation of Fees 19 Article VII. PREPAYMENTS 20 Section 7.1 Voluntary
Prepayments 20 Section 7.2 Mandatory Prepayment Resulting From Overadvances 20
Article VIII. SECURITY FOR THE INDEBTEDNESS 20 Section 8.1 Security 20 Section
8.2 Guarantees 21 Article IX. CONDITIONS PRECEDENT 21 Section 9.1 Conditions
Precedent to Closing 21 Section 9.2 Conditions Precedent to Initial Advance 22
Section 9.3 Conditions Precedent to All Subsequent Loans 23 Article X.
REPRESENTATIONS AND WARRANTIES 24 Section 10.1 Authority of Borrower 24

ii

 

 

Section 10.2 Financial Statements 24 Section 10.3 Title to Collateral 24 Section
10.4 Litigation 25 Section 10.5 Approvals 25 Section 10.6 Required Insurance 25
Section 10.7 Licenses 25 Section 10.8 Adverse Agreements 25 Section 10.9 Default
or Event of Default 25 Section 10.10 Employee Benefit Plans 26 Section 10.11
Regulations X, T and U 26 Section 10.12 Location of Offices and Records 26
Section 10.13 Information 26 Section 10.14 Environmental Matters 26 Section
10.15 Solvency of Borrower 28 Section 10.16 Governmental Requirements 28 Section
10.17 Permits and Consents 29 Section 10.18 Leases and Wells 29 Section 10.19 No
Subsidiaries 29 Section 10.20 Working Interest and Net Revenue Interest 29
Section 10.21 Survival of Representations and Warranties 29 Article XI.
AFFIRMATIVE COVENANTS 29 Section 11.1 Financial Statements; Other Reporting
Requirements 30 Section 11.2 Notice of Default; Litigation; ERISA Matters 31
Section 11.3 Maintenance of Existence, Properties and Liens 31

iii

 

 

Section 11.4 Taxes 31 Section 11.5 Compliance with Environmental Laws 32 Section
11.6 Further Assurances 33 Section 11.7 Financial Covenants 33 Section 11.8
Operations 34 Section 11.9 Change of Location 35 Section 11.10 Employee Benefit
Plans 35 Section 11.11 Deposit and Investment Accounts 35 Section 11.12
Production Proceeds 35 Section 11.13 Field Audits; Other Information 35 Section
11.14 Insurance 35 Section 11.15 Subsidiaries 36 Section 11.16 Key Management 36
Section 11.17 Intentionally Deleted 36 Section 11.18 Purchasers of Production 36
Section 11.19 Participation in Wells 36 Section 11.20 Intercreditor Agreement
with Hedge Counterparty 36 Section 11.21 After-Acquired Property 36 Article XII.
NEGATIVE COVENANTS 37 Section 12.1 Limitations on Fundamental Changes 37 Section
12.2 Disposition of Assets 37 Section 12.3 Repurchase of Equity Interests;
Restricted Payments 37 Section 12.4 Encumbrances; Negative Pledge 37 Section
12.5 Debts 38

iv

 

 

Section 12.6 Investments, Loans and Advances 39 Section 12.7 Other Agreements 40
Section 12.8 Transactions with Affiliates 40 Section 12.9 Use of Loan Proceeds
40 Section 12.10 Commodity Transactions 40 Section 12.11 Hedging Agreements 40
Article XIII. EVENTS OF DEFAULT 41 Section 13.1 Events of Default 41 Section
13.2 Waivers 43 Article XIV. MISCELLANEOUS 44 Section 14.1 No Waiver;
Modification in Writing 44 Section 14.2 Addresses for Notices 44 Section 14.3
Fees and Expenses 44 Section 14.4 Security Interest and Right of Set-off 45
Section 14.5 Waiver of Marshaling 45 Section 14.6 Governing Law 45 Section 14.7
Indemnity 45 Section 14.8 Maximum Interest Rate 46 Section 14.9 WAIVER OF JURY
TRIAL; SUBMISSION TO JURISDICTION 47 Section 14.10 Severability 48 Section 14.11
Headings 48 Section 14.12 Confidentiality 48 Section 14.13 Participations 49
Section 14.14 USA PATRIOT Act Notice and Customer Verification 49 Section 14.15
Final Agreement 50

 

 

 

v

 

Exhibit A – Request for Loan

Exhibit B – Compliance Certificate

Schedule 10.4 – Disclosure Legal Actions, Suits or Proceedings Pending or
Threatened

Schedule 10.8 – Adverse Agreements

Schedule 10.20 – Working Interest and Net Revenue Interest

 

 

vi

 

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of August 8, 2013, is by and between Black Ridge
Oil & Gas, Inc., a Nevada corporation (the “Borrower”), and CADENCE BANK, N.A.,
a national banking association (“Lender”).

R E C I T A L S:

1. The Borrower has requested that Lender extend to it a senior secured
revolving line of credit in the maximum aggregate principal amount of Fifty
Million and No/100 Dollars ($50,000,000.00).

2. The Lender, subject to the terms and conditions of this Agreement, has agreed
to extend the said line of credit.

NOW, THEREFORE, in consideration of the mutual covenants hereunder set forth,
Borrower and Lender do hereby covenant, agree, and obligate themselves as
follows:

Article I.
DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Defined Terms.

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

“After-Acquired Property” shall mean oil and gas properties or interests in
mineral leases acquired by Borrower after the date hereof.

“Agreement” shall mean this Credit Agreement, as the same may from time to time
be amended, modified, supplemented, or restated and in effect from time to time.

“Base Rate” shall mean the greater of (i) the base rate of interest established
from time to time by the Lender as its “prime” lending rate on corporate loans,
which is not necessarily the lowest rate charged by Lender, or (ii) the LIBOR
Rate applicable to a LIBOR Interest Period of thirty (30) days plus the
applicable LIBOR Margin, with either such rate to be adjusted automatically on
and as of the effective date of any change in the Lender’s prime rate or the
LIBOR Rate applicable to a LIBOR Interest Period of thirty (30) days, as the
case may be.

“Base Rate Interest Period” shall mean, with respect to any Base Rate Loan, the
period ending on the last day of each month, provided, however, that (i) if any
Base Rate Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day, and (ii)
if any Base Rate Interest Period would otherwise end after the Termination Date,
such Interest Period shall end on the Termination Date.

1

 

“Base Rate Margin” shall mean, with respect to each Base Rate Loan: (i) 1.00%
per annum whenever Borrowing Base Usage is less than 30.00%; (ii) 1.25% per
annum whenever Borrowing Base Usage is greater than or equal to 30.00% but less
than 60.00%; or (iii) 1.50% per annum whenever Borrowing Base Usage is greater
than or equal to 60.00%.

“Base Rate Loans” shall mean any Loan during any period which bears interest
based upon the Base Rate plus the Base Rate Margin.

“Borrowing Base Amount” shall mean the amount available to Borrower at any time
based upon the valuation of the Mortgaged Properties, projected oil and gas
prices, underwriting factors, and any other factors deemed relevant by Lender in
its sole and reasonable discretion, computed in accordance with and subject to
the limitations of Section 2.2 hereof.

“Borrowing Base Usage” shall mean the quotient of (a) the sum of all amounts
outstanding pursuant to Loans under the Loan Commitment plus the face amount of
all outstanding Letters of Credit issued by Lender under Section 2.4 hereof,
divided by (b) the Borrowing Base Amount then in effect.

“Borrowing Date” shall mean the date elected by the Borrower pursuant to Section
2.2 hereof for a Loan.

“Business Day” shall mean a day other than a Saturday, Sunday or legal holiday
for commercial banks under the laws of the State of Texas or a day on which
national banks are authorized to be closed in Houston, Texas.

“Capital Lease Obligations” shall mean any Debt represented by obligations under
a lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

“Chambers Intercreditor Agreement” shall mean that certain Intercreditor
Agreement dated of even date herewith by and between Lender and Chambers Energy
Management, L.P.

“Collateral” shall mean, collectively, (i) the Mortgaged Properties, (ii) the
Collateral, as that term is defined in the Security Agreement, and (iii) any
interest in any kind of property or assets pledged, mortgaged or otherwise
subject to an Encumbrance in favor of Lender pursuant to the Collateral
Documents.

“Collateral Coverage Ratio” shall have the same meaning as that given to such
term under the Second Lien Credit Agreement.

“Collateral Documents” shall collectively refer to the Mortgage, the Security
Agreement and any and all other documents now or hereafter executed in which an
Encumbrance is created on any property of Borrower or of any other Person to
secure payment of the Indebtedness (or any part thereof) of Borrower to Lender
under this Agreement and the other Loan Documents.

2

 

“Current Assets” shall mean the total of Borrower’s current assets, including
the amounts available for borrowing under the Borrowing Base Amount, determined
in accordance with GAAP. Current assets will not include the non-cash effects,
if any, of marking to market Hedging Agreements pursuant to SFAS No. 133.

“Current Liabilities” shall mean the total of Borrower’s current liabilities,
excluding outstanding principal amounts due under the Loan Commitment,
determined in accordance with GAAP. Current Liabilities will not include (i) the
effects, if any, of Hedging Agreements pursuant to SFAS No. 133, and (ii)
outstanding principal amounts due under the Loan Commitment.

“Current Ratio” shall mean the ratio of Current Assets to Current Liabilities.

“Debt” shall mean without duplication: (i) indebtedness for borrowed money; (ii)
the face amounts of all outstanding standby and commercial letters of credit and
bankers acceptances, matured or unmatured, issued on behalf of Borrower; (iii)
guaranties of the debt of any other Person, whether direct or indirect, whether
by agreement to purchase the indebtedness of any other Person or by agreement
for the furnishing of funds to any other Person through the purchase or lease of
goods, supplies or services (or by way of stock purchase, capital contribution,
advance or loan) in each case for the purpose of paying or discharging the debt
of any other Person; and (iv) the present value of all Capital Lease
Obligations.

“Default” shall mean an event which with the giving of notice or the lapse of
time (or both) would constitute an Event of Default hereunder.

“Dollars” and “$” shall mean lawful money of the United States of America.

“EBITDAX” shall mean for any period, without duplication, the sum of Borrower’s
net income for such period plus the following expenses, charges, or income to
the extent deducted from or added to net income in such period: interest, income
taxes, depreciation, depletion, amortization, unrealized losses from financial
derivatives, exploration expenses and other similar non-cash charges, minus all
non-cash income, including but not limited to, income from unrealized financial
derivatives, added to net income.

“Encumbrances” shall mean any interest in property securing an obligation owed
to, or a claim by, a Person other than the owner of the property, whether such
interest is based on common law, statute or contract. The term “Encumbrance”
shall also include reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other title
exceptions and encumbrances affecting property.

“Environmental Laws” shall mean any federal, state, local or tribal statute,
law, rule, regulation, ordinance, code, permit, consent, approval, license,
written policy or rule of common law now or hereafter in effect and in each case
as amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, injunction, consent decree or judgment, or
other authorization or requirement whenever promulgated, issued or modified,
including the requirement to register underground storage tanks, well plugging
and abandonment requirements, and oil and gas waste disposal requirements
relating to:

3

 

 

(i) emissions, discharges, spills, migration, movement, releases or threatened
releases of pollutants, contaminants, Hazardous Materials, or hazardous or toxic
materials or wastes into or onto soil, land, ambient air, surface water, ground
water, watercourses, publicly owned treatment works, drains, sewer systems,
wetlands or septic systems;

(ii) the use, treatment, storage, disposal, handling, manufacturing,
transportation, or shipment of Hazardous Materials or hazardous and/or toxic
wastes, material, products or by-products containing Hazardous Materials (or of
equipment or apparatus containing Hazardous Materials); or

(iii) otherwise relating to pollution or the protection of human health or the
environment, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., as
amended, the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.,
as amended, the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et
seq., as amended, the Clean Water Act, 33 U.S.C. §§ 1251 et seq., as amended,
the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., as amended, the
Clean Air Act, 42 U.S.C. §§ 7401 et seq., as amended, the federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq., as amended, the Safe Drinking
Water Act, 42 U.S.C. §§ 300f et seq., as amended, the Atomic Energy Act, 42
U.S.C. §§ 2011 et seq., as amended, the Natural Gas Pipeline Safety Act of 1968,
49 U.S.C. § 1671 et seq., as amended, the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.C.S. §§ 136 et seq., as amended, and the Occupational
Safety and Health Act, 29 U.S.C. §§ 651 et seq., as amended, and all comparable
statutes of the States of Louisiana and Texas, and all comparable local
Governmental Requirements in such state, and other environmental, conservation
or protection laws in effect in any jurisdiction where any of the Mortgaged
Properties of Borrower are located.

“Environmental Liabilities” shall mean any and all liabilities,
responsibilities, obligations, charges, actions (formal or informal), claims
(including, without limitation, claims for personal injury or for property
damage), liens, administrative proceedings, damages (including, without
limitation, loss or damage resulting from the occurrence of an Event of
Default), punitive damages, consequential damages, treble damages, penalties,
fines, monetary sanctions, interest, court costs, response and remediation
costs, stabilization costs, encapsulation costs, treatment, storage, or disposal
costs, groundwater monitoring or environmental sampling costs, other causes of
action and any other costs and expenses (including, without limitation,
reasonable attorneys’, experts’, and consultants’ fees, costs of investigation
and feasibility studies and disbursements in connection with any investigative,
administrative or judicial proceeding), whether direct or indirect, known or
unknown, absolute or contingent, past, present or future arising under, pursuant
to or in connection with any Environmental Law, or any other binding obligation
of such Person requiring abatement of pollution or protection of human health
and the environment.

4

 

“Environmental Lien” shall mean a Lien in favor of any Governmental Authority
for (i) any liability under Environmental Laws or (ii) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Hazardous Material into the environment.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Event of Default” shall mean individually, collectively and interchangeably any
of the Events of Default set forth below in Section 13.1 hereof.

“Existing Credit Agreement” shall mean that certain Amended and Restated Secured
Revolving Credit Agreement, dated as of September 5, 2012, by and between
Borrower and Dougherty Funding LLC, a Delaware limited liability company, as the
same has been amended or otherwise modified prior to the Initial Funding Date.

“Initial Funding Date” shall mean the date on which each of the conditions set
forth in Section 9.2 is either satisfied or waived by the Lender.

“GAAP” shall mean, at any time, accounting principles generally accepted in the
United States as then in effect.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Governmental Requirement” shall mean any applicable state, federal or local
law, statute, ordinance, code, rule, regulation, order or decree.

“Guaranty” shall mean a continuing guaranty executed by a Person after the date
of this Agreement in favor of Lender guaranteeing payment of the Indebtedness
and all amendments and/or restatements of any such guaranty.

“Guarantor” shall mean any Person who executes a Guaranty.

“Hazardous Materials” shall mean (i) hazardous materials, hazardous wastes, and
hazardous substances including, but not limited to, those substances, materials
and wastes listed in the United States Department of Transportation Hazardous
Materials Table, 49 C.F.R. § 172.101, as amended, or listed by the federal
Environmental Protection Agency as hazardous substances under or pursuant to 40
C.F.R. Part 302, as amended, or substances, materials, contaminants or wastes
which are or become regulated under any Environmental Law, including without
limitation, those substances, materials, contaminants or wastes as defined in
the following statutes and their implementing regulations: the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., as amended, the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., as amended, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., as amended, the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq., as amended, the Clean Air Act, 42 U.S.C. § 7401 et seq., as amended,
the federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., as amended,
the Occupational Safety and Health Act, 2 U.S.C. § 651 et seq., as amended, the
Safe Drinking Water Act, 42 U.S.C. § 300f et seq., as amended and the Natural
Gas Pipeline Safety Act of 1968, 49 U.S.C. § 1671 et seq., as amended; (ii) all
substances, materials, contaminants or wastes listed in all comparable statutes
of the States of Louisiana and Texas and in comparable local Governmental
Requirements of Law in such states; (iii) acid gas, sour water streams or sour
water vapor streams containing hydrogen sulfide or other forms of sulphur,
sodium hydrosulfide and ammonia; (iv) Hydrocarbons; (v) natural gas, synthetic
gas, and any mixtures thereof; (vi) asbestos and/or any material which contains
one percent (1.0%) or more, by weight, of any hydrated mineral silicate,
including but not limited to chrysotile, amosite, crocidolite, tremolite,
anthophylite and/or actinolite, whether friable or non-friable; (vii) PCBs or
PCB containing materials or fluids; (viii) radon; (ix) naturally occurring
radioactive material, radioactive substances or waste; (x) salt water and other
oil and gas wastes; and (xi) any other hazardous or noxious substance, material,
pollutant, emission, or solid, liquid or gaseous waste.

5

 

“Hedging Agreement” shall mean any swap agreement, cap, floor, collar, exchange
transaction, forward agreement, or other exchange or protection agreement
relating to Hydrocarbons or any option with respect to any such transaction.

“Hydrocarbons” shall mean all oil, crude oil and petroleum products, gas and
other liquid or gaseous hydrocarbons.

“Indebtedness” shall mean, at any time, collectively, all obligations,
indebtedness, and liabilities, whether now existing or arising in the future, of
Borrower to Lender (or in the case of a Rate Management Transaction, any
affiliate of Lender) pursuant to a Hedging Agreement or other commodity or price
management transaction, Reimbursement Obligations, obligations of Borrower under
Rate Management Transactions (including all renewals, extensions, modifications,
and substitution thereof and therefor) and all cancellations, buy backs,
reversals, terminations, or assignments of Rate Management Transactions, and the
indebtedness of Borrower evidenced by the Note, including principal, interest,
costs, expenses and reasonable attorneys’ fees and all other fees and charges,
together with all commitment fees and other indebtedness and costs and expenses
for which Borrower is responsible under this Agreement or under any of the Loan
Documents.

“Interest Payment Date” shall mean (i) for a Base Rate Loan, the last Business
Day of each month such Loan is outstanding, and (ii) for a LIBOR Loan, the last
LIBOR Business Day of each LIBOR Interest Period for such Loan.

“Interest Period” shall mean any Base Rate Interest Period or LIBOR Interest
Period.

6

 

“Leases” shall mean all present and future oil, gas and mineral leases or
interests therein now owned or hereafter acquired by Borrower that form part of
the Mortgaged Properties.

“Lender” shall mean Cadence Bank, N.A., and its respective successors and
assigns.

“Letters of Credit” shall mean the letters of credit issued by the Lender
pursuant to Section 2.4 hereof.

“Liabilities” shall mean, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

“LIBOR Business Day” shall mean any date other than Saturday, Sunday or a day on
which banking institutions are generally authorized or obligated by law or
executive order to close in the City of London, England.

“LIBOR Interest Period” shall mean, with respect to any LIBOR Loan, initially,
the period commencing on the date such LIBOR Loan is made and ending one, two,
or three months thereafter as selected by Borrower pursuant to Section 2.3 and
thereafter, each period commencing on the day following the last day of the next
preceding Interest Period applicable to such LIBOR Loan and ending one, two or
three months thereafter, as selected by Borrower pursuant to Section 3.2;
provided, however, that (i) if any LIBOR Interest Period would otherwise expire
on a day which is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day unless the result of such extension would be to
extend such Interest Period into the next calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day; (ii) if any
LIBOR Interest Period begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) such Interest Period shall end on the last
Business Day of a calendar month; and (iii) any LIBOR Interest Period which
would otherwise expire after the Termination Date, shall end on the Termination
Date.

“LIBOR Loan” shall mean any Loan during any period which bears interest at the
LIBOR Rate plus the LIBOR Margin.

“LIBOR Margin” shall mean, with respect to each LIBOR Loan: (i) three percent
(3.00%) per annum whenever the Borrowing Base Usage is less than thirty percent
(30%); (ii) three and a quarter percent (3.25%) per annum whenever the Borrowing
Base Usage is greater than or equal to thirty percent (30%) but less than sixty
percent (60%); or (iii) three and a half percent (3.50%) per annum whenever the
Borrowing Base Usage is greater than or equal to sixty percent (60%).

“LIBOR Rate” shall mean with respect to any LIBOR Interest Period, the offered
rate for U.S. Dollar deposits of not less than One Million and No/100 Dollars
($1,000,000.00) as of 11:00 A.M. City of London, England time two LIBOR Business
Days prior to the first date of each LIBOR Interest Period as shown on the
display designated as “British Bankers Assoc. Interest Settlement Rates” on the
Telerate system (“Telerate”), Reuters Screen LIBOR 01 Page, or such other page
or pages as may replace such pages on Telerate for the purpose of displaying
such rate, rounded upwards, if necessary to the nearest one sixteenth percent
(1/16%) and adjusted for the maximum cost of reserves, if any. Provided,
however, that if such rate is not available on Telerate then such offered rate
shall be otherwise independently obtained by the Lender from an alternate,
substantially similar independent source available to the Lender or shall be
calculated by the Lender by substantially similar methodology as that
theretofore used to determine such offered rate in Telerate.

7

 

“Loan Commitment” shall mean the commitment of Lender under the Agreement to
extend a senior secured revolving line of credit to Borrower in the total amount
equal to the lesser of Fifty Million and No/100 Dollars ($50,000,000.00) or the
Borrowing Base Amount.

“Loan Documents” shall mean this Agreement, the Note, the Collateral Documents,
any Guaranties and any other Related Documents.

“Loans” shall mean, collectively, the loans extended from Lender to Borrower
from time-to-time under the Loan Commitment and all amounts funded by Lender
from time-to-time under the Letters of Credit.

“Material Adverse Effect” shall mean an event which causes a material adverse
effect on the business, assets, operations or condition (financial or otherwise)
of the Borrower and/or the Mortgaged Properties.

“Maximum Rate” shall mean, at any particular time in question, the maximum non
usurious rate of interest which may then be charged on the Loans or any other
obligations hereunder under applicable law, as such law may be interpreted,
amended, revised, supplemented or enacted. If such Maximum Rate changes after
the date hereof, the Maximum Rate shall be automatically increased or decreased,
as the case may be, without notice to Borrower from time to time as the
effective date of each change in such Maximum Rate.

“Mortgage” shall individually, collectively, and interchangeably mean (a) that
certain Mortgage, Line of Credit Mortgage, Multiple Indebtedness Mortgage,
Fixture Filing, Assignment of As-Extracted Collateral, Security Agreement and
Financing Statement by Borrower in favor of Lender dated of even date herewith
affecting Borrower’s mineral interests in North Dakota, as the same may be
amended, supplemented, and/or restated from time to time and in effect; (b) that
certain Mortgage, Line of Credit Mortgage, Multiple Indebtedness Mortgage,
Fixture Filing, Assignment of As-Extracted Collateral, Security Agreement and
Financing Statement by Borrower in favor of Lender dated of even date herewith
affecting Borrower’s mineral interests in Montana, as the same may be amended,
supplemented, and/or restated from time to time and in effect; and (c) any and
all mortgages, security agreements, and/or deeds of trust executed after the
date of this Agreement by Borrower (or any other Person) as security for the
Indebtedness, as the same may be amended, supplemented and/or restated from time
to time and in effect.

8

 

“Mortgaged Properties” shall mean the property and interests of Borrower that
are encumbered by the Mortgage.

“Net Revenue Interest” shall mean that portion of production attributable to the
owner of a Working Interest after deduction for all royalty burdens, overriding
royalty burdens or other burdens on production, except severance, production,
and other similar taxes.

“Note” shall mean collectively (a) the promissory note of even date herewith by
Borrower, in the maximum aggregate principal amount of Fifty Million and No/100
Dollars ($50,000,000.00), payable to the order of Lender, and (b) any and all
modifications, renewals, and/or extensions of the foregoing promissory note.

“Permitted Encumbrances” shall have the meaning ascribed to such term in Section
12.4 hereof.

“Person” shall mean an individual or a corporation, limited liability company,
partnership, trust, joint venture, incorporated or unincorporated association,
joint stock company, government, or an agency or political subdivision thereof,
or other entity of any kind.

“Purchase Money Indebtedness” shall mean Debt incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Debt assumed in connection with the acquisition of any such assets or
secured by an Encumbrance on any such assets prior to the acquisition thereof,
and any extension, renewal or replacement of any such Debt.

 

“Rate Management Transaction” shall mean any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between Borrower
and Lender or an affiliate thereof which is an interest rate protection
agreement, foreign currency exchange agreement or other interest or interest
rate hedging agreement entered into in the ordinary course and not for
speculative purposes.

“Reimbursement Obligations” shall mean at any time, the obligations of Borrower,
in respect of all Letters of Credit then outstanding to reimburse amounts paid
by Lender in respect of any drawing or drawings under a Letter of Credit.

“Related Documents” shall mean and include individually, collectively,
interchangeably and without limitation all promissory notes, credit agreements,
loan agreements, guaranties, security agreements, mortgages, collateral
mortgages, deeds of trust, and all other instruments and documents, whether now
or hereafter existing, executed in connection with the Indebtedness.

 

9

 

“Release” shall mean any release, spill, emission, leak, injection, deposit,
disposal, discharge, dispersal, leaching or migration of any Hazardous Materials
into the environment or into or out of any real property of a Person granting a
Mortgage, including the movement of Hazardous Materials through or in the air,
soil, surface water, groundwater and/or land which could reasonably be expected
to form the basis of an Environmental Liability against such Person.

“Remedial Action” shall mean any action to (i) clean up, remove, treat or in any
other way address Hazardous Materials in the environment, (ii) prevent the
Release or threat of Release or minimize the further Release of Hazardous
Materials so they do not mitigate or endanger or threaten to endanger public
health or welfare or the environment or (iii) perform pre-remedial studies and
investigations and post-remedial monitoring and care.

“Request for Loan” shall mean Borrower’s request for a Loan.

“Second Lien Credit Agreement” shall mean that certain Second Lien Credit
Agreement dated of even date herewith by and among Borrower, the lenders from
time to time parties thereto and Chambers Energy Management, L.P., as agent.

“Security Agreement” shall mean that certain Security Agreement dated of even
date herewith made by the Borrower in favor of Lender.

“Solvent” shall mean, when used with respect to any Person on a particular day,
that on such date (a) the fair value of the assets of such Person is greater
than the total amount of liabilities, including without limitation, contingent
liabilities, of such Person; (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business; (d) such Person does not intend to,
and does not believe that it will, incur debts and liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all of the facts
and circumstances existing at such time, represents the amount that can be
reasonably expected to become an actual or matured liability.

“Subject Business” shall mean the exploration, development, exploitation and
production of natural gas and crude oil, and the purchase of interests therein
or related thereto.

“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding voting securities shall at any time be
owned by the holder or one more Subsidiaries of the holder.

10

 

“Termination Date” shall mean the earlier to occur of (a) August 8, 2016, or (b)
the date of termination of the Loan Commitment pursuant to Article XIII hereof.

“UCC” shall mean the Uniform Commercial Code in the State of Texas, as amended
from time to time, provided that if by reason of mandatory provisions of law,
the perfection or effect of perfection or non-perfection of Lender’s
Encumbrances against the Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of Texas, then “UCC” means
the Uniform Commercial Code as the same may be amended from time to time and in
effect in such other jurisdiction.

“Working Interest” shall mean an interest owned in an oil, gas, and mineral
lease that determines the cost-bearing percentage of the owner of such interest.

Section 1.2 Accounting Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP, and all financial data submitted pursuant to this
Agreement shall be prepared in all material respects in accordance with GAAP.

Article II.
LOAN COMMITMENT

Section 2.1 Loans.

Subject to the terms and conditions of this Agreement, Lender agrees to make
Loans to Borrower from time to time under the Loan Commitment in accordance with
the terms of this Agreement during the period from the date hereof until the
Termination Date; provided, however, that at no time shall the sum of the
aggregate principal amount of such Loans to Borrower at such time outstanding
exceed the Borrowing Base Amount then in effect. Within the limits set forth
herein, Borrower may borrow from Lender hereunder, repay any and all such Loans
as hereinafter provided, and reborrow thereunder; provided, however, each Loan,
subject to availability under the Borrowing Base Amount, shall be in an amount
not less than Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00).
Borrower’s obligation to repay the Loans made by Lender shall be evidenced by
the Note.

Section 2.2 The Borrowing Base Amount.

The initial Borrowing Base Amount is hereby fixed at $7,000,000.00. Subject to
the terms of this Section 2.2, it is agreed and understood that Lender will
re-evaluate and re-establish the Borrowing Base Amount, subject to Lender’s sole
and complete discretion, on a semi-annual basis on each April 1 and October 1,
commencing April 1, 2014; provided that, the Borrowing Base Amount shall also be
re-established in accordance with this sentence on December 1, 2013, based on
the engineering report delivered on or before November 1, 2013 and dated as of
September 30, 2013 to be provided pursuant to Section 11.1(d) of this Agreement.
The Borrowing Base Amount also is subject, in Lender’s sole and complete
discretion, to one unscheduled redetermination of the Borrowing Base Amount
between each scheduled semi-annual redetermination by Lender. Borrower, at its
option also may request (and Lender shall promptly thereafter perform) one
unscheduled Borrowing Base Amount redetermination between each scheduled
semi-annual redetermination by Lender. All of the foregoing determinations and
valuations shall be based upon the engineering reports required by Section
11.1(d) below and performed in accordance with Lender’s normal practices and
standards for oil and gas loans as may exist at the particular time of
determination and valuation. Notwithstanding the foregoing, Lender is not
obligated under any circumstances to establish the Borrowing Base Amount based
solely on oil and gas valuation data for the Mortgaged Properties. The Borrowing
Base Amount shall never exceed Fifty Million and No/100 Dollars
($50,000,000.00).

11

 

 

Section 2.3 Manner and Notice of Borrowing Under the Loan Commitment.

A Request for Loan under the Loan Commitment may be made by Borrower, in writing
(including by email or facsimile transmission) to Lender or by telephone,
promptly confirmed in writing (including by email or facsimile transmission),
and such requests shall be fully authorized by Borrower if made by any one of
the persons designated by Borrower in writing to Lender. The form of Request for
Loan is attached hereto as Exhibit A, and includes a designation by the Borrower
of the Borrowing Date. Lender shall have the right, but not the obligation, to
verify any telephone requests by calling the person who made the request at the
telephone number designated by Borrower in writing to Lender. A Request for Loan
must be received by not later than 11:00 a.m. (Central Time) one Business Day
prior to the Borrowing Date. Not later than 2:00 p.m. (Central Time) on the
Borrowing Date, Lender shall make available to the Borrower the aggregate amount
of such requested Loan by crediting same to the checking account designated by
Borrower and mailing the resulting credit advice to Borrower. Each Request for
Loan shall specify whether such Loan is a LIBOR Loan or Base Rate Loan. Lender
shall not incur any liability to Borrower in acting upon any Request for Loan
referred to above which Lender believes in good faith to have been given by a
duly authorized officer or other person authorized to borrow on behalf of
Borrower or for otherwise acting in good faith under this Section 2.3. Upon
funding of Loans by Lender in accordance with this Agreement, pursuant to any
such Request for Loan, Borrower shall have effected Loans hereunder. Lender’s
copy of such credit advice indicating such deposit to the account of Borrower
shall be deemed conclusive evidence of Borrower’s indebtedness to Lender in
connection with such borrowing, absent manifest error. The aggregate outstanding
amount of principal and interest due by Borrower at any given time under the
Note shall be and constitute the Indebtedness of Borrower to Lender thereunder.

12

 

Section 2.4 The Letters of Credit.

On the terms and conditions hereinafter set forth, Lender shall from time to
time during the period beginning on the date of this Agreement and ending on the
Termination Date, upon request of Borrower, issue standby letters of credit for
the account of Borrower in such amounts as Borrower may request but not to
exceed in the aggregate face amount at any time outstanding the sum of Two
Million and No/100 Dollars ($2,000,000.00) (subject to the additional
limitations on the amounts thereof set forth in Section 2.5 below), each such
letter of credit shall have an expiry date no later than the earlier of one year
from the date of issuance or the Termination Date, whichever occurs first (the
“Letters of Credit”). Borrower hereby unconditionally agrees to pay and
reimburse Lender for the amount of each payment under any Letter of Credit that
is in substantial compliance with the provisions of such Letter of Credit at or
prior to the date on which payment is made by Lender to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind. Upon receipt from any beneficiary of any Letter of Credit of any demand
for payment under such Letter of Credit, Lender shall promptly notify Borrower
of the demand and the date upon which such payment is to be made by Lender to
beneficiary in respect of such demand. Forthwith upon receipt of such notice
from Lender, the Borrower shall advise Lender whether or not it intends to
borrow under the Loan Commitment to finance its obligations to reimburse Lender,
and if so, submit a Request for Loan as provided in Section 2.3 hereof.
Notwithstanding any inference to the contrary, Borrower shall not be required to
pay interest on the face amount of any Letter of Credit issued pursuant to this
Section 2.4 and the following Section 2.5, unless and until Lender is required
to make a payment under any such Letter of Credit.

Section 2.5 Procedure for Obtaining Letters of Credit.

The amount and date of issuance, renewal, extension or re-issuance of a Letter
of Credit pursuant to Section 2.4 shall be designated by Borrower’s written
request delivered to Lender at least three (3) Business Days prior to the date
of such issuance, renewal, extension or re-issuance. Concurrently with or
promptly following the delivery of the request for a Letter of Credit, the
Borrower shall execute and deliver to Lender an application and agreement with
respect to the Letter of Credit, said application and agreement to be in the
form customarily used by Lender. The terms of this Agreement shall control in
case of any conflict between the terms of this Agreement and Lender’s form of
application and agreement with respect to Letters of Credit. Lender shall not be
obligated to issue, renew, extend or reissue such Letters of Credit if (i)
Lender does not approve the requested form of the Letter of Credit or any of the
terms thereof, such approval not to be unreasonably withheld; (ii) the amount
thereon when added to the amount of the outstanding Letters of Credit exceeds
Two Million and No/100 Dollars ($2,000,000.00); or (iii) the amount thereof when
added to the total outstanding Loans under the Loan Commitment would exceed the
Borrowing Base Amount then in effect. Borrower agrees to pay Lender a fee for
the issuance of each Letter of Credit, which fee shall be due and payable by
Borrower to Lender upon issuance of each Letter of Credit by Lender and on each
anniversary date of such issuance while such Letter of Credit is outstanding.
The said fee shall be a per annum fee in an amount equal to the applicable LIBOR
Margin at the time times the face amount of the Letter of Credit for such period
(calculated separately for each Letter of Credit).

Section 2.6 Use of Proceeds.

Borrower shall use the proceeds of the Loans (i) to refinance existing senior
debt, (ii) for direct investment in oil and gas properties, and (iii) for
general working capital purposes, including the issuance of Letters of Credit.

13

 

Section 2.7 Note.

The Loans shall be evidenced by the Note in the aggregate face amount of Fifty
Million and No/100 Dollars ($50,000,000.00). Notwithstanding the face amount of
the Note, the actual principal amount due from Borrower to Lender on account of
the Note, as of any date of computation, shall be the sum of Loans then and
theretofore made on account thereof, less all principal payments actually
received by Lender in collected funds with respect thereto.

Section 2.8 Payment of the Note.

Subject to the requirements of Article VII below, interest on the unpaid
principal balance of the Note shall be payable on each Interest Payment Date and
on the Termination Date. Subject to the requirements of Article VII below, the
outstanding principal due under the Note resulting from Loans shall be due and
payable on the Termination Date.

Article III.
INTEREST RATES

Section 3.1 Base Rate Loans.

On Base Rate Loans, Borrower agrees to pay interest calculated on the basis of a
year consisting of 365/366 days with respect to the unpaid principal amount of
each Base Rate Loan from the date the proceeds thereof are made available to
Borrower, as set forth herein, until maturity (whether by acceleration or
otherwise), at a varying rate per annum equal to the lesser of (i) the Maximum
Rate and (ii) the Base Rate plus the Base Rate Margin. Past due principal, to
the extent permitted by law, shall bear interest, payable upon demand, at the
lesser of (i) the Maximum Rate and (ii) Base Rate plus 3.5% per annum.

Section 3.2 LIBOR Loans.

On LIBOR Loans, Borrower agrees to pay interest calculated on the basis of a
year consisting of 360 days with respect to the unpaid principal amount of each
LIBOR Loan from the date the proceeds thereof are made available to Borrower
until maturity (whether by acceleration or otherwise), at a varying rate per
annum equal to the lesser of (i) the Maximum Rate and (ii) the LIBOR Rate plus
the LIBOR Margin. Past due principal, to the extent permitted by law, shall bear
interest, payable on demand, at the lesser of (i) the Maximum Rate and (ii) a
rate equal to the sum of the LIBOR Rate plus the LIBOR Margin plus 3.5% per
annum. Upon three Business Days written notice prior to the making by Lender of
any LIBOR Loan (in the case of the initial Interest Period therefor) or the
expiration date of each succeeding Interest Period (in the case of subsequent
Interest Periods therefor), Borrower shall have the option, subject to
compliance by Borrower with all of the provisions of this Agreement, as long as
no Event of Default exists, to specify whether the Interest Period commencing on
any such date shall be a one, two, or three month period. If Lender shall not
have received timely notice of a designation of such Interest Period as herein
provided, Borrower shall be deemed to have elected to convert all maturing LIBOR
Loans to Base Rate Loans.

14

 

Section 3.3 Interest Rate Determination.

Lender shall determine each interest rate applicable to any Base Rate Loan or
LIBOR Loan and its determination shall be conclusive absent error. Lender shall
notify Borrower of each interest rate determination within a reasonable time
after each such determination.

Section 3.4 Conversion Option.

Borrower may elect from time to time (i) to convert all or any part of its LIBOR
Loans to Base Rate Loans by giving Lender irrevocable notice of such election in
writing prior to 10:00 a.m. (Houston, Texas time) on the conversion date and
such conversion shall be made on the requested conversion date, provided that
any such conversion of LIBOR Loan shall only be made on the last day of the
LIBOR Interest Period with respect thereof, and (ii) to convert all or any part
of its Base Rate Loans to LIBOR Loans by giving Lender irrevocable written
notice of such election three Business Days prior to the proposed conversion and
such conversion shall be made on the requested conversion date or, if such
requested conversion date is not a Business Day on the next succeeding Business
Day. Any such conversion shall not be deemed a prepayment of any Note or a
prepayment of any of the Loans for purposes of this Agreement.

Article IV.
CHANGE OF CIRCUMSTANCES

Section 4.1 Unavailability of Funds or Inadequacy of Pricing.

In the event that, in connection with any proposed LIBOR Loan, Lender
determines, which determination shall, absent error, be final, conclusive and
binding upon all parties, due to changes in laws since the date hereof, adequate
and fair means do not exist for determining the LIBOR Rate or such rate will not
accurately reflect the costs to Lender of funding LIBOR Loans for such LIBOR
Interest Period, the Lender shall give notice of such determination to Borrower,
whereupon, until Lender notifies Borrower that the circumstances giving rise to
such suspension no longer exist, the obligation of Lender to make, continue or
convert Loans into LIBOR Loans shall be suspended, and all loans to Borrower
shall be Base Rate Loans during the period of suspension.

Section 4.2 Change in Laws.

If at any time after the date hereof any new Governmental Requirements or any
change in existing Governmental Requirements or in the interpretation by any
Governmental Authority, central bank, or comparable agency charged with the
administration or interpretation thereof, of any new or existing Governmental
Requirements shall make it unlawful for the Lender to make or continue to
maintain or fund LIBOR Loans hereunder, then Lender shall promptly notify
Borrower in writing of Lender’s obligation to make, continue or convert Loans
into LIBOR Loans under this Agreement shall be suspended until it is no longer
unlawful for Lender to make or maintain LIBOR Loans. Upon receipt of such
notice, Borrower shall either repay the outstanding LIBOR Loans owed to Lender,
without penalty, on the last day of the current Interest Periods (or, if Lender
may not lawfully continue to maintain and fund such LIBOR Loans, immediately),
or Borrower may convert such LIBOR Loans at such appropriate time to Base Rate
Loans.

15

 

Section 4.3 Increased Cost or Reduced Return.

(i) If, after the date hereof, the adoption of any applicable Governmental
Requirements, or any change in any applicable Governmental Requirements, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank, or comparable agency:

(A) shall subject Lender to any tax, duty, or other charge with respect to any
LIBOR Loans, the Note, or its obligation to make LIBOR Loans, or change the
basis of taxation of any amounts payable to such Lender under this Agreement, or
the Note, in respect of any LIBOR Loans (other than franchise taxes and taxes
imposed on the overall net income of such Lender);

(B) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than reserve requirements, if any,
taken into account in the determination of the LIBOR Rate) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, Lender, including the Loan Commitment hereunder;
or

(C) shall impose on Lender or on the London interbank market any other condition
affecting this Agreement or the Note or any of such extensions of credit or
liabilities or commitments;

and the result of any of the foregoing is to increase the cost to Lender of
making, converting into, continuing, or maintaining any LIBOR Loans or to reduce
any sum received or receivable by Lender under this Agreement or the Note with
respect to any LIBOR Loans, then pursuant to Section 4.3(v) Borrower shall pay
to Lender such amount or amounts as will compensate Lender for such increased
cost or reduction. If Lender requests compensation by Borrower under this
Section 4.3, Borrower may, by notice to Lender, suspend the obligation of Lender
to make or continue LIBOR Loans, or to convert all or part of the Base Rate
Loans owing to Lender to LIBOR Loans, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of this
Section 4.3 shall be applicable); provided that any such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(ii) If, after the date hereof, Lender shall have determined that the adoption
of any applicable Governmental Requirements regarding capital adequacy or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank, or comparable agency, has or would have
the effect of reducing the rate of return on the capital of Lender or any
corporation controlling Lender as a consequence of Lender’s obligations
hereunder to a level below that which Lender or such corporation could have
achieved but for such adoption, change, request, or directive (taking into
consideration its policies with respect to capital adequacy), then from time to
time pursuant to Section 4.3(v) Borrower shall pay to Lender such additional
amount or amounts as will compensate Lender for such reduction.

16

 

(iii) Lender shall promptly notify Borrower of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section 4.3 and will designate a separate lending
office, if applicable, if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of Lender, be
otherwise disadvantageous to it. If Lender claims compensation under this
Section 4.3, Lender shall simultaneously furnish to Borrower a statement setting
forth the additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, Lender
may use any reasonable averaging and attribution methods.

(iv) If Lender gives notice to the Borrower pursuant to Section 4.3 hereof,
Lender shall simultaneously give to the Borrower a statement signed by an
officer of Lender setting forth in reasonable detail the basis for, and the
calculation of such additional cost, reduced payments or capital requirements,
as the case may be, and the additional amounts required to compensate Lender
therefor.

(v) Within fifteen (15) days after receipt by Borrower of any notice referred to
in Section 4.3, Borrower shall pay to Lender such additional amounts as are
required to compensate Lender for the increased cost, reduced payments or
increased capital requirements identified therein, as the case may be; provided,
that Borrower shall not be obligated to compensate Lender for any increased
costs, reduced payments or increased capital requirements to the extent that
Lender incurs the same prior to a date six months before Lender gives the
required notice.

Section 4.4 Breakage Costs.

Without duplication under any other provision hereof, if Lender incurs any
actual loss, cost or expense, including, without limitation, any loss of profit
and loss, cost, expense or premium reasonably incurred by reason of the
liquidation or re-employment of deposits or other funds acquired by Lender to
fund or maintain any LIBOR Loan or the relending or reinvesting of such deposits
or amounts paid or prepaid to Lender as a result of any of the following events
other than any such occurrence as a result in the change of circumstances
described in Section 4.1 and Section 4.2:

(i) any payment, prepayment or conversion of a LIBOR Loan on a date other than
the last day of its LIBOR Interest Period (whether by acceleration, prepayment
or otherwise); or

(iii) any failure by Borrower to borrow, continue, prepay or convert to a LIBOR
Loan on the dates specified in a notice given pursuant to this Agreement;

then Borrower shall within fifteen (15) days after demand pay to Lender such
amount as will reimburse Lender for such loss, cost or expense. If Lender makes
such a claim for compensation, it shall simultaneously furnish to Borrower a
statement setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) and the amounts shown on such statement shall be
conclusive and binding absent manifest error.

17

 

Section 4.5 Discretion of Lender as to Manner of Funding.

Notwithstanding any provisions of this Agreement to the contrary, Lender shall
be entitled to fund and maintain its funding of all or any part of its Loans in
any manner it sees fit, it being understood, however, that for the purposes of
this Agreement all determinations hereunder, except as may otherwise be provided
in this Article IV, shall be made as if Lender had actually funded and
maintained each LIBOR Loan through the purchase of deposits having a maturity
corresponding to the last day of the LIBOR Interest Period applicable to such
LIBOR Loan and bearing an interest rate to the applicable interest rate for such
LIBOR Period.

Article V.
FEES

Section 5.1 Facility Fee.

Borrower shall pay to Lender a facility fee of 0.90% of the initial Borrowing
Base Amount, which fee shall be payable by Borrower to Lender upon execution of
this Agreement. In addition, Borrower shall pay to Lender an additional facility
fee of 0.90% of the incremental amount of any future increase to the Borrowing
Base Amount, and such fee shall be payable by Borrower upon Borrower’s
acceptance of said increase; provided, however, that if the Borrowing Base
Amount is reduced and then reinstated to a higher amount, the additional
facility fee will be applicable only to the incremental amount, if any, by which
the higher amount exceeds the previous highest Borrowing Base Amount within the
past twelve months. Borrower hereby authorizes Lender to debit any account of
Borrower maintained with Lender for collection of the foregoing facility fees.

Section 5.2 Letter of Credit Fee.

Borrower shall pay to Lender a per annum fee for each Letter of Credit as
provided in Section 2.5 of this Agreement.

Section 5.3 Unused Fee.

Borrower shall pay to Lender a per annum unused fee of 0.50% of the unused
portion of the Borrowing Base Amount. The unused fee will be payable quarterly
in arrears on the last day of each fiscal quarter, commencing September 30,
2013. The unused portion of the Borrowing Base Amount shall be determined on a
daily basis by subtracting from the Borrowing Base Amount the total outstanding
amount (including issued and outstanding Letters of Credit) under the Loan
Commitment, and by averaging said daily amounts for the period for which the fee
is to be determined. Borrower hereby authorizes Lender to debit its account
maintained with Lender for collection of the unused fee.

18

 

Section 5.4 Engineering Fee.

Borrower shall pay to Lender a fee of $10,000.00 for each unscheduled
determination of the Borrowing Base Amount requested by Borrower. Borrower
hereby authorizes Lender to debit its account maintained with Lender for
collection of said fee.

Article VI.
CERTAIN GENERAL PROVISIONS

Section 6.1 Payments.

All payments of principal, interest, fees and any other amounts due hereunder or
under any of the other Loan Documents shall be made to Lender at its office at
3500 Colonnade, Suite 600, Birmingham, Alabama 35243, Attention: Loan Operations
Department, or at such other location that Lender may from time to time
designate in writing to Borrower, in each case in immediately available funds.

Section 6.2 No Offset, Etc.

All payments by Borrower hereunder and under any of the other Loan Documents
shall be made without setoff and free and clear of and without deduction for any
taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless Borrower is compelled by law to make
such deduction or withholding. If any such obligation is imposed upon Borrower
with respect to any amount payable by them hereunder or under any of the other
Loan Documents, Borrower will pay to Lender, on the date on which such amount is
due and payable hereunder or under such other Loan Document, such additional
amount in Dollars as shall be necessary to enable Lender to receive the same net
amount which Lender would have received on such due date had no such obligation
been imposed upon Borrower. Borrower will deliver promptly to Lender
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by Borrower hereunder or under such
other Loan Documents.

Section 6.3 Principal Amount of Note.

Borrower acknowledges and understands that notwithstanding the stated principal
amount of the Note, Lender’s obligation to fund Loans is limited for all
purposes to the terms and conditions of this Agreement, including but not
limited to, availability under the Borrowing Base Amount then in effect.

Section 6.4 Rate Management Transactions.

Borrower is permitted to enter into Rate Management Transactions with Lender
and/or an affiliate of Lender.

19

 

Section 6.5 Calculation of Fees.

The fees set forth in Article V above will be calculated on the basis of a year
consisting of 360 days.

Article VII.
PREPAYMENTS

Section 7.1 Voluntary Prepayments.

Borrower may at any time and from time to time, without premium or penalty,
prepay Base Rate Loans. Borrower may at any time and from time to time, without
penalty or premium subject to Section 4.4 hereof, prepay LIBOR Loans outstanding
upon at least three (3) Business Days’ notice to Lender. Upon Borrower’s written
request for a cancellation of this Agreement, the prepayment in full of the
Loans and the payment by Borrower to Lender of all other amounts arising
hereunder, including all amounts due Lender pursuant to Section 4.4 hereof, and
the delivery to Lender of all outstanding Letters of Credits for cancellation,
and the payment of all accrued fees that are due hereunder, this Agreement shall
terminate.

Section 7.2 Mandatory Prepayment Resulting From Overadvances.

Except as otherwise required by Section 12.2, in the event the unpaid principal
amount of the Loans ever exceeds the Borrowing Base Amount then in effect
(including any redetermination thereof), Borrower (at its option) agrees, within
ten (10) days after notice from Lender of the occurrence of such an excess
amount (an “over-advance”) to indicate by written notice to Lender its decision
to do the following (individually or in combination): (a) make a lump sum
payment to Lender within ninety (90) days in an amount equal to the
over-advance; (b) grant to Lender within (90) days security interests or
mortgage liens on new collateral having, in Lender’s sole discretion an
incremental value at least equal to one hundred percent (100%) of such
over-advance; or (c) make the first of six (or fewer at Borrower’s option)
consecutive monthly payments to Lender, each in the amount equal to one-sixth
(or such corresponding greater amount if fewer than four payments are made) of
the over-advance, with the first such payment being due within thirty (30) days.

Article VIII.
SECURITY FOR THE INDEBTEDNESS

Section 8.1 Security.

The Indebtedness shall be secured by (i) the Mortgage, which shall at all times
constitute a first priority mortgage affecting ninety percent (90%) of the
present worth of Borrower’s proved petroleum reserves that comprise a portion of
the Borrowing Base Amount; and (ii) a continuing first priority security
interest affecting all of Borrower’s assets granted under the Security
Agreement.

20

 

Section 8.2 Guarantees.

Borrower agrees to cause any Subsidiary or affiliate of Borrower (that is
controlled by Borrower) formed or acquired after the date of this Agreement to
execute a Guaranty.

Article IX.
CONDITIONS PRECEDENT

Section 9.1 Conditions Precedent to Closing.

The obligation of Lender to enter into this Agreement shall be subject to the
satisfaction of the following conditions precedent, all at Borrower’s sole cost
and expense:

(a) On or prior to the date hereof, Borrower shall have executed and delivered
to Lender the Loan Documents (including this Agreement) to which it is a party,
and all other documents required by this Agreement, all in form and substance
and in such number of counterparts as may be required by Lender;

(b) The representations, warranties, and covenants of Borrower as set forth in
this Agreement or in any other Loan Document shall be true and correct in all
material respects as of such date (except to the extent specifically limited to
a specified date);

(c) On or prior to the date hereof, Lender shall have received a favorable legal
opinion of counsel to Borrower covering the transactions contemplated by this
Agreement, in form, scope and substance reasonably satisfactory to Lender;

(d) Lender shall have received certified resolutions of Borrower authorizing the
execution of all documents and instruments contemplated by this Agreement;

(e) Lender shall have received all fees, charges and expenses which are due and
payable as specified in this Agreement and any Loan Documents, except those fees
to be paid with proceeds from the initial Loan;

(f) Borrower shall have provided Lender with all financial statements, reports
and certificates required by this Agreement;

(g) On or prior to the date hereof, Lender shall have received the articles of
incorporation and bylaws of Borrower, and Lender’s counsel shall have reviewed
the foregoing documents and be reasonably satisfied with the validity, due
authorization and enforceability thereof and of all Loan Documents;

(h) There shall have occurred no Material Adverse Effect since March 31, 2013;

(i) Lender’s reasonable satisfactory review prior to the date hereof of all
environmental matters related to the Mortgaged Properties;

21

 

(j) Borrower must maintain insurance as required by Section 11.14, and deliver
to Lender evidence of such insurance coverage;

(k) Borrower shall have executed and delivered to Lender blank form letters in
lieu of division orders, in form and substance satisfactory to Lender;

(l) On or prior to the date hereof, Lender shall have received title opinions or
other title information reasonably acceptable to Lender covering at least eighty
percent (80%) of the present worth of Borrower’s proved petroleum reserves that
comprise a portion of the Borrowing Base Amount;

(m) On or prior to the date hereof, Borrower shall have delivered to Lender a
listing of the name and address of each purchaser of production from the
Mortgaged Properties or, for those Mortgaged Properties for which Borrower is a
non-operator, the name and address of the operator of each Mortgaged Property;

(n) On or within forty-five (45) days after the date of this Agreement, Borrower
shall have commenced the transfer of all of its primary deposit and investment
accounts to Lender;

(o) On or prior to the date hereof, Borrower has entered into the Second Lien
Credit Agreement; and

(p) On or prior to the date hereof, Lender and Borrower shall have entered into
the Chambers Intercreditor Agreement.

Lender reserves the right, in its sole discretion, to waive any one or more of
the foregoing conditions precedent.

Section 9.2 Conditions Precedent to Initial Advance.

The obligation of Lender to make the initial Loan hereunder shall be subject to
the satisfaction, on or prior to the Initial Funding Date, of the following
conditions precedent, all at Borrower’s sole cost and expense:

(a) Lender shall have received evidence satisfactory to Lender that the Existing
Credit Agreement has been terminated, all amounts thereunder have been paid in
full and arrangements satisfactory to Lender have been made for the termination
of any Encumbrance granted in connection therewith.

(b) Lender shall have received evidence acceptable to Lender and its counsel
that the Encumbrances affecting the Collateral shall have a first priority
position, subject only to Permitted Encumbrances;

(c) On or prior to the date hereof, Borrower has entered into a Hedging
Agreement that is satisfactory in all respects to Lender.

22

 

(d) The representations, warranties, and covenants of Borrower as set forth in
this Agreement or in any other Loan Document shall be and remain true and
correct in all material respects (except to the extent specifically limited to a
specified date);

(e) No Default or Event of Default shall exist or shall result from the making
of a Loan;

(f) Borrower shall have provided Lender with all financial statements, reports
and certificates required by this Agreement;

(g) Borrower shall have complied with the procedure set forth in this Agreement,
for the making of a Loan; and

(h) There shall have occurred no Material Adverse Effect since March 31, 2013.

Lender reserves the right, in its sole discretion, to waive any one or more of
the foregoing conditions precedent.

Section 9.3 Conditions Precedent to All Subsequent Loans.

The obligation of Lender to make any Loan hereunder after the initial Loan shall
be subject to the satisfaction and the continued satisfaction of the following
conditions precedent, all at Borrower’s sole cost and expense:

(a) The representations, warranties, and covenants of Borrower as set forth in
this Agreement or in any other Loan Document shall be and remain true and
correct in all material respects as of such date (except to the extent
specifically limited to a specified date);

(b) No Default or Event of Default shall exist or shall result from the making
of a Loan;

(c) Borrower shall have provided Lender with all financial statements, reports
and certificates required by this Agreement;

(d) Borrower shall have complied with the procedure set forth in this Agreement,
for the making of a Loan; and

(e) There shall have occurred no Material Adverse Effect since March 31, 2013.

Lender reserves the right, in its sole discretion, to waive any one or more of
the foregoing conditions precedent.

23

 

Article X.
REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender as follows:

Section 10.1 Authority of Borrower.

Borrower is a corporation duly created, validly existing, and in good standing
under the laws of the state of Nevada, and is duly qualified and in good
standing as a foreign corporation in all jurisdictions where the failure to
qualify would have a Material Adverse Effect upon its ability to perform its
obligations under all Loan Documents to which it is a party. Borrower has the
corporate power to enter into this Agreement, execute the Note, Mortgage, and
grant the liens and security interests in the Collateral in the manner and for
the purpose contemplated by the Collateral Documents. Borrower has the corporate
power to perform its obligations hereunder and under the Loan Documents. The
execution, delivery, and performance by Borrower of the Loan Documents have all
been duly authorized by all necessary corporate action, and do not and will not
result in any violation by Borrower of any provision of any Governmental
Requirement or writ, judgment, decree, determination or award presently in
effect having applicability to Borrower, or the articles of incorporation or
bylaws of Borrower. The making and performance by Borrower of the Loan Documents
do not and will not result in a breach of or constitute a default under any
material indenture or loan or credit agreement or any other material agreement
or instrument to which Borrower is a party or by which Borrower may be bound or
affected, or result in, or require, the creation or imposition of any mortgage,
deed of trust, pledge, lien, security interest or other charge or encumbrance of
any nature (other than as contemplated by the Loan Documents) upon or with
respect to any of the properties now owned or hereafter acquired by Borrower.
Each of the Loan Documents to which Borrower is a party constitutes a legal,
valid and binding obligation of Borrower, enforceable in accordance with its
terms.

Section 10.2 Financial Statements.

The most recent balance sheet of Borrower at the date thereof, and the related
statements of income and retained earnings for the year then ended, copies of
which have been delivered to Lender, fairly present in all material respects the
financial condition of Borrower as of the date or dates thereof. Each of said
financial statements were prepared in conformity with GAAP. No Material Adverse
Effect has occurred since said dates in the financial position or in the results
of operations of Borrower in its businesses taken as a whole.

Section 10.3 Title to Collateral.

Borrower has marketable title to the Collateral, free and clear of all
Encumbrances other than Permitted Encumbrances. The Collateral Documents
constitute legal, valid and perfected first Encumbrances on the property
interests covered thereby, subject only to Permitted Encumbrances. Further, as
of the date hereof, the oil and gas properties constituting the Mortgaged
Properties constitute oil and gas leases, fee interests, and other mineral
interests comprising at least ninety percent (90%) of the present worth of
Borrower’s proved petroleum reserves.

24

 

Section 10.4 Litigation.

Other than as set forth in Schedule 10.4 and as may be disclosed to Lender in
writing after the date of this Agreement, there are no legal actions, suits or
proceedings pending or, to the best knowledge of Borrower, threatened against or
affecting Borrower or any Guarantor or any of their properties before any court
or administrative agency (federal, state or local), which could reasonably be
expected to constitute a Material Adverse Effect, and there are no judgments or
decrees affecting Borrower, any Guarantor or their property (including, without
limitation, the Collateral), which are or could reasonably be expected to become
an Encumbrance against such property (other than a Permitted Encumbrance),
provided that no breach of this Section 10.4 shall occur if the same is
discharged within sixty (60) days after the date of entry thereof or an appeal
or appropriate proceeding for review thereof is taken within such period and a
stay of execution pending such appeal is obtained.

Section 10.5 Approvals.

No authorization, consent, approval or formal exemption of, nor any filing or
registration with, any governmental body or regulatory authority (federal, state
or local), and no vote, consent or approval of Borrower’s shareholders is or
will be required in connection with the execution and delivery by Borrower of
the Loan Documents or the performance by Borrower of its obligations under the
other Loan Documents, except to the extent obtained.

Section 10.6 Required Insurance.

Borrower and Guarantors, if any, maintain insurance as required by Section
11.14.

Section 10.7 Licenses.

Borrower and Guarantors, if any, possess adequate franchises, licenses and
permits to own their properties and to carry on the Subject Business as
presently conducted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 10.8 Adverse Agreements.

Except as referenced on Schedule 10.8, Borrower and Guarantors, if any, are not
a party to any agreement or instrument, nor subject to any charter or other
restriction, materially and adversely affecting the business, properties,
assets, or operations of Borrower or any Guarantor or their condition (financial
or otherwise), and Borrower and Guarantors, if any, are not in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party,
which default would constitute a Material Adverse Effect.

Section 10.9 Default or Event of Default.

No Default or Event of Default hereunder has occurred and is continuing or will
occur as a result of the giving effect hereto.

25

 

Section 10.10 Employee Benefit Plans.

Each employee benefit plan as to which Borrower may have any liability complies
in all material respects with all applicable Governmental Requirements of law
and regulations, and (i) no Reportable Event (as defined in ERISA) has occurred
and is continuing with respect to any such plan, (ii) Borrower has not withdrawn
from any such plan or initiated steps to do so, and (iii) no steps have been
taken to terminate any such plan.

Section 10.11 Regulations X, T and U.

Borrower is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations X, T and U of the Board of
Governors of the Federal Reserve System), and none of the proceeds of the Loans
will be used for the purpose of purchasing or carrying such margin stock.

Section 10.12 Location of Offices and Records.

As of the date hereof, the chief place of business of Borrower, and the office
where Borrower keeps all of its respective records concerning the Collateral, is
10275 Wayzata Boulevard, Suite 310, Minnetonka, MN 55305.

Section 10.13 Information.

All written information heretofore or contemporaneously herewith furnished by
Borrower and/or any Guarantor to Lender for the purposes of or in connection
with this Agreement or any transaction contemplated hereby (excluding
projections, estimates, and engineering reports) is, and all such information
hereafter furnished by or on behalf of Borrower and/or any Guarantor to Lender
pursuant to the requirements of this Agreement will be, true and accurate in
every material respect on the date as of which such information is dated or
certified; and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading as of
such date, taken as a whole. To the best knowledge of Borrower, the engineering
reports delivered to Lender in connection with this Agreement do not contain any
material inaccuracies and/or omissions. The said engineering reports, however,
are based upon professional opinions, estimates and projections and Borrower
does not warrant that such opinions, estimates and projections will ultimately
prove to have been accurate. All other projections and estimates by Borrower
and/or any Guarantor delivered hereunder or in connection herewith were prepared
in good faith on the basis of the assumptions believed by Borrower and any
Guarantor in good faith to be reasonable in light of the then current and
foreseeable business conditions of at the time of preparation thereof, it being
understood by Lender that actual results may vary from projected results.

Section 10.14 Environmental Matters.

Except as previously disclosed to Lender in writing or as could not reasonably
be expected to result in a Material Adverse Effect:

26

 

(a) To the best of Borrower’s knowledge and belief, Borrower and Guarantors, if
any, are in compliance with all applicable Environmental Laws;

(b) To the best of Borrower’s knowledge and belief, Borrower and Guarantors, if
any, have obtained all consents and permits required under all applicable
Environmental Laws to operate their business as presently conducted or as
proposed to be conducted and all such consents and permits are in full force and
effect and Borrower and Guarantors, if any, are in compliance with all terms and
conditions of such approvals;

(c) To the best of Borrower’s knowledge and belief, Borrower and Guarantors, if
any, and their property or operations are not subject to any order from or
agreement with any Governmental Authority or private party respecting (i)
failure to comply with any Environmental Law or any Remedial Action or (ii) any
Environmental Liabilities arising from the Release or threatened Release except
those orders and agreements with which Borrower and any Guarantor have complied;

(d) To the best of Borrower’s knowledge and belief, no operation of Borrower or
any Guarantor is subject to any judicial or administrative proceeding alleging a
violation of, or liability under, any Environmental Law;

(e) To the best of Borrower’s knowledge and belief, no operation of Borrower or
any Guarantor is the subject of any investigation by any Governmental Authority
evaluating whether any Remedial Action is needed to respond to a Release or
threatened Release;

(f) To the best of Borrower’s knowledge and belief, Borrower and Guarantors, if
any, have not been required to file any notice under any Environmental Law
indicating past or present treatment, storage or disposal of a hazardous waste
as defined by 40 CFR Part 261 or any state or local equivalent which could
reasonably be expected to have a Material Adverse Effect;

(g) To the best of Borrower’s knowledge and belief, Borrower and Guarantors, if
any, have not been required to file any notice under any applicable
Environmental Law reporting a Release which could reasonably be expected to have
a Material Adverse Effect;

(h) To the best of Borrower’s knowledge and belief, there is not now, nor has
there ever been, on or in any property of Borrower:

i. any unauthorized generation, treatment, recycling, storage or disposal of any
hazardous waste as defined by 40 CFR Part 261 or any state or local equivalent,

ii. any underground storage tanks or surface impoundments without proper
permits,

iii. any asbestos-containing material, or

27

 

iv. any polychlorinated biphenyls (PCBs) used in hydraulic oils, electrical
transformers or other equipment;

(i) To the best of Borrower’s knowledge and belief, there have been no written
commitments or agreements involving Borrower or any Guarantor from or with any
Governmental Authority or any private entity (including, without limitation, the
owner of the Mortgaged Properties or any portion thereof) relating to the
generation, storage, treatment, presence, Release, or threatened Release which
could reasonably be expected to have a Material Adverse Effect on or into any of
the properties of Borrower or such Guarantor or the environment (including
off-site disposal of Hazardous Materials) or any Remedial Action with respect
thereto in non-compliance or violation of any Environmental Law;

(j) To the best of Borrower’s knowledge and belief, Borrower and Guarantors, if
any, have not received any written notice or claim to the effect that it is or
may be liable to any Person as a result of the Release or threatened Release
which could reasonably be expected to have a Material Adverse Effect;

(k) To the best of Borrower’s knowledge and belief, Borrower and Guarantors, if
any, have no known liability in connection with any material Release or material
threatened Release which could reasonably be expected to have a Material Adverse
Effect;

(l) To the best of Borrower’s knowledge and belief, no Environmental Lien has
attached (and continues to attach) to any properties of Borrower or any
Guarantor, provided that no breach of this Section 10.14(l) shall occur if the
same is discharged within thirty days after the attachment thereof or an appeal
or other appropriate proceeding for review thereof is taken within said thirty
day period and/or a stay of execution pending such appeal is obtained; and

(m) To the best of Borrower’s knowledge and belief, there have been no
environmental investigations, studies, audits, tests, reviews or other analyses
conducted by or which are in the possession of Borrower in relation to any
violation of Environmental Laws which violation could reasonably be expected to
have a Material Adverse Effect in relation to any properties or facility now or
previously owned or leased by Borrower or any Guarantor which have not been made
available to Lender.

Section 10.15 Solvency of Borrower.

Borrower is and, after consummation of the transactions contemplated by this
Agreement (including the making of the Loans), and after giving effect to all
obligations incurred by Borrower in connection herewith, will be, Solvent.

Section 10.16 Governmental Requirements.

To the best of Borrower’s knowledge and belief, the Collateral is in compliance
with all current Governmental Requirements affecting the said property, except
where failure could not reasonably be expected to have a Material Adverse
Effect.

28

 

Section 10.17 Permits and Consents.

To the best of Borrower’s knowledge and belief, with respect to any of the oil,
gas, and mineral leases that are part of the Mortgaged Properties for which
Borrower is the operator, Borrower (a) has acquired all material permits,
licenses, approvals and consents from appropriate governmental bodies,
authorities and agencies to conduct operations on such leases (or any one of
them) in compliance with applicable Governmental Requirements, and (b) is in
material compliance with all such permits, licenses, approvals, and consents and
with applicable Environmental Laws.

Section 10.18 Leases and Wells.

To the best of Borrower’s knowledge and belief: (a) there is no material default
under any of the material terms and provisions of any of the oil, gas, and
mineral leases that are part of the Mortgaged Properties or under any agreement
to which the same are subject; (b) all royalties, rentals, and other payments
due thereunder have been timely and properly paid in full on or before the due
dates thereof; and (c) all of the wells on such leases (in which Borrower owns
an interest) have been drilled, completed, and operated within the boundaries of
such leases or within the limits otherwise permitted by contract, pooling, or
unit agreement.

Section 10.19 No Subsidiaries.

Borrower represents and warrants that as of the date of this Agreement, it has
no Subsidiaries.

Section 10.20 Working Interest and Net Revenue Interest.

Borrower represents and warrants that as of the date of this Agreement, its Net
Revenue Interest in the Mortgaged Property is not less than, and Borrower’s
Working Interest in the Mortgaged Property is not greater than the respective
decimal shares set forth in Schedule 10.20 (except where an increase in
Borrower’s working interest is associated with a proportionate or greater
increase in Borrower’s net revenue interest).

Section 10.21 Survival of Representations and Warranties.

Borrower understands and agrees that Lender is relying upon the above
representations and warranties in making the Loans to Borrower. Borrower further
agrees that the foregoing representations and warranties shall be true and
correct in all material respects as of the date(s) made or deemed made and shall
remain in full force and effect until such time as the Indebtedness shall be
paid in full, or until this Agreement shall be terminated, whichever is the last
to occur.

Article XI.
AFFIRMATIVE COVENANTS

In addition to the covenants contained in the other Loan Documents, which
covenants are hereby ratified and confirmed by Borrower, Borrower covenants and
agrees as follows:

29

 

Section 11.1 Financial Statements; Other Reporting Requirements.

Borrower will furnish or cause to be furnished to Lender:

(a) as soon as available and in any event within ninety (90) days following the
close of fiscal year of Borrower, its audited annual financial statements,
including any and all footnotes thereto, consisting of a balance sheet as at the
end of such fiscal year and statements of income, and statement of cash flow for
such fiscal year, setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, prepared and certified by
an independent certified public accounting firm acceptable to Lender as having
been prepared in accordance with GAAP consistently applied;

(b) as soon as available and, in any event, within forty-five (45) days
following the close of each of the first three fiscal quarters and ninety (90)
days following the close of each fiscal year, interim financial statements of
Borrower, consisting of a balance sheet as of the end of such quarter and
statements of income and cash flow, certified as true and correct by Borrower’s
chief financial officer as having been prepared in accordance with GAAP
consistently applied, together with lease operating data, , including, among
other data required by Lender, production volumes, sales revenue, unit commodity
prices, capital spending and lease operating expenses broken down for each month
within such quarter;

(c) within forty-five (45) days following the close of each of the first three
fiscal quarters and ninety (90) days following the close of each fiscal year, a
compliance certificate signed by Borrower’s chief financial officer in the form
attached hereto as Exhibit B, certifying that he has reviewed this Agreement and
to the best of his knowledge no Default or Event of Default has occurred, or if
such Default or Event of Default has occurred, specifying the nature and extent
thereof, that all financial covenants in this Agreement have been met, and
providing a computation of all financial covenants contained herein, and details
of any waivers, amendments, or modifications of any covenant contained in this
Agreement;

(d) by March 1 of each year, a third party engineering report (at Borrower’s
expense) dated as of the immediately preceding December 31, and by September 1
of each year, an internally prepared engineering report (at Borrower’s expense)
dated as of the immediately preceding June 30, covering oil and gas properties
included or to be included in any Borrowing Base Amount, in form and substance
reasonably satisfactory to Lender, provided that Borrower shall, during 2013
only, also deliver, on or before November 1, 2013, an internally prepared
engineering report covering such matters and dated as of September 30, 2013;

(e) within thirty (30) days following the close of each calendar quarter, an
internally prepared report dated as of the last day of each such calendar
quarter providing information on any After-Acquired Property acquired since the
most recent of (i) the date hereof or (ii) the date of the last such report,
including, without limitation, the legal description of the After-Acquired
Property and Borrower’s net revenue interest and working interest therein;

30

 

(f) as soon as available and in any event within forty-five (45) days following
the close of each calendar quarter, a report of Borrower’s current commodity
hedge portfolio, including all current mark to market value;

(g) within forty-five (45) days after the end of each calendar quarter, monthly
production data for all significant wells located on the Mortgaged Properties;
and

(h) such other financial information or other information concerning Borrower
and/or any Guarantor as Lender may reasonably request from time to time.

Section 11.2 Notice of Default; Litigation; ERISA Matters.

Borrower will give written notice to Lender as soon as reasonably possible with
respect to and in no event more than five (5) Business Days following (a) the
occurrence of any Default or Event of Default hereunder of which it has
knowledge; (b) the filing of any actions, suits or proceedings against Borrower
in any court or before any Governmental Authority or tribunal of which it has
knowledge, which could reasonably be expected to cause a Material Adverse Effect
with respect to Borrower; (c) the occurrence of a reportable event under, or the
institution of steps by Borrower to withdraw from, or the institution of any
steps to terminate, any employee benefit plan as to which Borrower may have
liability; or (d) the occurrence of any other action, event or condition of any
nature of which it has knowledge which could reasonably be expected to cause, or
lead to, or result in, any Material Adverse Effect to Borrower or the Mortgaged
Properties.

Section 11.3 Maintenance of Existence, Properties and Liens.

Borrower will (a) continue to engage in the Subject Business and other business
activities reasonably related thereto; (b) maintain its existence and good
standing in each jurisdiction in which it is required to be qualified and the
failure to do so could reasonably be expected to cause a Material Adverse
Effect; (c) keep and maintain all franchises, licenses and properties necessary
in the conduct of its business in good order and condition, except to the extent
the failure to do so could not reasonably be expected to cause a Material
Adverse Effect; (d) duly observe and conform to all material requirements of any
Governmental Authorities relative to the conduct of its business or the
operation of its properties or assets, except to the extent the failure to do so
could not reasonably be expected to cause a Material Adverse Effect; and (e)
maintain in favor of Lender a first perfected lien and security interest in the
Collateral, subject only to Permitted Encumbrances and to dispositions expressly
permitted by any of the Loan Documents.

Section 11.4 Taxes.

Borrower shall pay or cause to be paid before delinquent, all taxes, local and
special assessments, and governmental charges of every type and description,
that may from time to time be imposed, assessed and levied against its
properties. Borrower further agrees to furnish Lender with evidence that such
taxes, assessments, and governmental and other charges due by Borrower have been
paid in full and in a timely manner, if such data is requested by Lender.
Notwithstanding the foregoing, Borrower may withhold any such payment or elect
to contest any lien if Borrower is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender’s interest in
the Collateral is not jeopardized.

31

 

Section 11.5 Compliance with Environmental Laws.

Borrower shall endeavor to (a) comply with all Environmental Laws with respect
to the disposal of Hazardous Materials; (b) pay immediately when due the cost of
removal of any such Hazardous Materials; and (c) keep Borrower’s properties free
of any lien imposed pursuant to any Environmental Laws, provided that no breach
of this Section 11.5 shall occur if (x) the same is discharged within ninety
(90) days after Borrower is notified of non-compliance or an appeal or
appropriate proceedings for review thereof is taken within such period and
Borrower is not obligated to comply pending such appeal or other appropriate
proceedings, or (y) failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Borrower shall give notice to Lender as soon as reasonably possible and in no
event more than five Business Days after it receives any compliance orders,
environmental citations, or other notices from any Governmental Authority
relating to any Environmental Liabilities relating to its properties or
elsewhere which may reasonably be expected to result in a Default of Event of
Default; Borrower agrees to take any and all reasonable steps, and to perform
any and all reasonable actions necessary or appropriate to promptly comply with
any such citations, compliance orders or Environmental Laws requiring Borrower
to remove, treat or dispose of such Hazardous Materials, and, upon Lender’s
request, to provide Lender with satisfactory evidence of such compliance;
provided, however, that nothing contained herein shall preclude Borrower from
contesting any such compliance orders or citations if such contest is made in
good faith, appropriate reserves are established for the payment of the cost of
compliance therewith, and Lender’s security interest in any such property
affected thereby (or the priority thereof) is not jeopardized.

Regardless of whether any Event of Default hereunder shall have occurred and be
continuing, Borrower (a) releases and waives any present or future claims
against Lender for indemnity or contribution in the event Borrower becomes
liable for any Environmental Lien and/or Remedial Action, and (b) agrees to
defend, indemnify and hold harmless Lender from any and all liabilities
(including strict liability), actions, demands, penalties, losses, costs or
expenses (including, without limitation, reasonable attorneys fees and remedial
costs), suits, administrative orders, agency demand letters, costs of any
settlement or judgment and claims of any and every kind whatsoever which may now
or in the future (whether before or after the termination of this Agreement) be
paid, incurred, or suffered by, or asserted against Lender by any person or
entity or governmental agency for, with respect to, or as a direct or indirect
result of, the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, or release from or onto the property of Borrower of any
Hazardous Materials regulated by any Environmental Laws, contamination resulting
therefrom, or arising out of, or resulting from, the environmental condition of
such property or the applicability of any Environmental Laws relating to
hazardous materials (including, without limitation, CERCLA or any so called
federal, state or local “super fund” or “super lien” laws, statute, ordinance,
code, rule, regulation, order or decree) regardless of whether or not caused by
or within the control of Lender (the costs and/or liabilities described in (a)
and (b) above being hereinafter referred to as the “Environmental Liabilities”).

32

 

THE INDEMNITY CONTAINED IN THIS Section 11.5 EXCLUDES ALL INDEMNITY MATTERS
ARISING BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
INDEMNIFIED PARTY. THE PARTIES INTEND FOR THE BORROWER’S INDEMNITY CONTAINED IN
THIS Section 11.5 TO COVER ALL INDEMNITY MATTERS ARISING BY REASON OF THE SOLE,
JOINT, OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER LEGAL FAULT OF
LENDER.

THE COVENANTS AND INDEMNITIES CONTAINED IN THIS Section 11.5 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT, PROVIDED, HOWEVER, NO RELEASE, WAIVER, DEFENSE OR
INDEMNITY SHALL BE AFFORDED UNDER THIS Section 11.5 IN RESPECT OF ANY PROPERTY
FOR ANY OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF LENDER OR ITS AGENTS OR
REPRESENTATIVES DURING THE PERIOD AFTER WHICH SUCH PERSON, ITS SUCCESSORS OR
ASSIGNS, OR ITS AGENTS OR REPRESENTATIVES, SHALL HAVE OBTAINED OWNERSHIP,
OPERATION OR POSSESSION OF SUCH PROPERTY (WHETHER BY FORECLOSURE OR DEED IN LIEU
OF FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE).

Section 11.6 Further Assurances.

Borrower will, at any time and from time to time, execute and deliver such
further instruments and take such further action as may reasonably be requested
by Lender, in order to cure any defects in the execution and delivery of, or to
comply with or accomplish the covenants and agreements contained in this
Agreement or the Collateral Documents.

Section 11.7 Financial Covenants.

Borrower shall comply with the following covenants and ratios:

(a) Minimum Current Ratio. Commencing on October 1, 2013, and continuing
thereafter, Borrower shall maintain at all times a minimum Current Ratio of 1.0
to 1.0 (1:1). In determining the Current Ratio, any amount of the Borrowing Base
Amount remaining available for borrowing should be included in current assets,
and amounts owing to Lender hereunder should be excluded from current
liabilities.

(b) Maximum Net Debt to EBITDAX Ratio. Borrower shall maintain as of the end of
each calendar quarter, commencing with the calendar quarter ending September 30,
2013, a ratio of Net Debt to EBITDAX of not more than 3.5 to 1.0 (3.5:1),
calculated on a trailing four quarters basis. The term “Net Debt” shall mean
Borrower’s Debt for borrowed money, including one hundred percent (100%) of all
Loans and Reimbursement Obligations, less the amount of unrestricted cash
equivalents on the balance sheet of Borrower that is subject to a deposit
account control agreement as of such day.

33

 

(c) Maximum Senior Leverage Ratio. Borrower shall maintain as of the end of each
calendar quarter, commencing with the calendar quarter ending September 30,
2013, a ratio of Indebtedness to EBITDAX of not more than 2.5 to 1.0 (2.5:1),
calculated on a trailing four quarters basis.

(d) Minimum Interest Coverage Ratio. Borrower shall maintain as of the end of
each calendar quarter, commencing with the calendar quarter ending September 30,
2013, a ratio of EBITDAX to trailing four quarters cash interest for such period
of not less than 3.0 to 1.0 (3:1).

(e) Collateral Coverage Ratio. Borrower shall maintain as of the end of each
calendar quarter, commencing with the calendar quarter ending December 31, 2013,
a Collateral Coverage Ratio of not less than 1.50 to 1.0 (1.5:1).

For the purpose of testing covenants (b), (c) and (d) above, EBITDAX will be
calculated as follows:

(i)EBITDAX used in the covenant test for the third quarter of 2013 will be: the
sum of Borrower’s EBITDAX for the quarter times four;

(ii)EBITDAX used for the fourth quarter of 2013 will be: the sum of Borrower’s
EBITDAX for the third quarter of 2013 plus EBITDAX for the fourth quarter of
2013 times two;

(iii)EBITDAX for the first quarter of 2014 will be: the sum of Borrower’s
EBITDAX for the third quarter of 2013 plus EBITDAX for the fourth quarter of
2013 plus EBITDAX for the first quarter of 2014 times four thirds (4/3); and

(iv)Beginning with the second quarter of 2014, EBITDAX will be on a trailing
twelve month basis.

Section 11.8 Operations.

Borrower shall conduct its business affairs in a reasonable and prudent manner
and in compliance with all applicable Governmental Requirements respecting its
properties, charters, businesses and operations, including compliance with all
minimum funding standards and other requirements of ERISA of 1974, and other
laws applicable to any employee benefit plans which it may have, except to the
extent the failure to do so could not reasonably be expected to cause a Material
Adverse Effect.

34

 

Section 11.9 Change of Location.

Borrower shall notify Lender in writing of any proposed change in the location
of Borrower’s chief executive office and/or state of formation of Borrower or
any Guarantor within ten (10) Business Days prior to any such change.

Section 11.10 Employee Benefit Plans.

Borrower will maintain each employee benefit plan as to which it may have any
liability, in material compliance with all applicable Governmental Requirements.

Section 11.11 Deposit and Investment Accounts.

Borrower will maintain its primary deposit and investment accounts with Lender.
Borrower will commence the process of moving such accounts within 45 days after
the date hereof.

Section 11.12 Production Proceeds.

Subject to the terms and conditions of the Mortgage, Borrower will cause all
production proceeds and revenues attributable to the Mortgaged Properties to be
paid and deposited in Borrower’s accounts maintained with Lender, and shall not
redirect initial deposit of such proceeds to any other accounts.

Section 11.13 Field Audits; Other Information.

Upon reasonable prior notice, Borrower shall allow Lender’s employees and agents
access to its books, records and properties during normal business hours to
perform field audits from time to time if an Event of Default has occurred and
is continuing. Borrower shall pay all reasonable costs and expenses associated
with such field audits. Borrower will provide Lender with such other information
as Lender may reasonably request from time to time.

Section 11.14 Insurance.

Borrower shall maintain with financially sound and reputable insurers, insurance
with respect to its properties and businesses against such liabilities,
casualties, risks and contingencies and in such types and amounts as are
reasonably satisfactory to Lender and customary in accordance with standard
industry practice or as more specifically provided in the Collateral Documents.
Upon request of Lender, Borrower will furnish or cause to be furnished to Lender
from time to time a summary of the insurance coverage of Borrower in form and
substance satisfactory to Lender and if requested will furnish Lender original
certificates of insurance and/or copies of the applicable policies. If requested
by Lender, Borrower further agrees to promptly furnish Lender with copies of all
renewal notices and copies of receipts for paid premiums. Borrower shall provide
Lender with certificates or binders evidencing insurance coverage pursuant to
all renewal or replacement policies of insurance no later than fifteen (15) days
before any such existing policy or policies should expire.

35

 

Section 11.15 Subsidiaries.

Borrower agrees to cause any and all current or future Subsidiaries to execute a
Guaranty in form and substance satisfactory to Lender.

Section 11.16 Key Management.

Borrower agrees that Ken DeCubellis, its Chief Executive Officer, will remain a
key member of its management team, in a capacity comparable to that in which he
currently serves, provided that, in the event Ken DeCubellis ceases to be a key
member of the management team in a capacity comparable to that in which he
currently serves, then, no default or Event of Default shall occur so long as
(i) the Company searches for a reasonably suitable replacement acceptable to
Lender, and (ii) James Moe and Mike Eisele remain in their current capacities as
Chief Financial Officer and Chief Operating Officer, respectively, during such
search and until such replacement.

Section 11.17 Intentionally Deleted.

Section 11.18 Purchasers of Production.

Upon each request of Lender, Borrower agrees to deliver to Lender a list
containing (i) for those Mortgaged Properties for which Borrower is an operator,
if any, the names and addresses of all current purchasers of production and, as
to each such purchaser, a description of the affected well, and (ii) for those
Mortgaged Properties for which Borrower is a non-operator, the name and address
of the operator of each such Mortgaged Property and a description of the
affected well.

Section 11.19 Participation in Wells.

Borrower agrees to provide Lender with prior written notice of any election to
withhold consent to participate in any wells located on Borrower’s oil and gas
properties.

Section 11.20 Intercreditor Agreement with Hedge Counterparty.

Within ninety (90) days of the date of this Agreement, Lender, Borrower and
Borrower’s commodity hedge counterparty shall execute an intercreditor agreement
in form and substance satisfactory to Lender.

Section 11.21 After-Acquired Property.

Following Borrower’s acquisition of any After-Acquired Property and upon
Lender’s request, Borrower agrees to execute an amendment to the applicable
Mortgage, in form and substance satisfactory to Lender, to add such
After-Acquired Property to the property covered by the Mortgage, and to deliver
to Lender title opinions or other title information relating to the
After-Acquired Property as Lender may reasonably request.

36

 

Article XII.
NEGATIVE COVENANTS

In addition to the negative covenants contained in the other Loan Documents,
which covenants are hereby ratified and confirmed by Borrower, Borrower
covenants and agrees as follows:

Section 12.1 Limitations on Fundamental Changes.

Without the prior written consent of Lender, Borrower shall not consummate any
transaction of merger or consolidation unless Borrower is the surviving entity,
or liquidate or dissolve itself (or suffer any liquidation or dissolution).

Section 12.2 Disposition of Assets.

Borrower shall not convey, sell, lease, assign, transfer or otherwise dispose
of, an aggregate of five percent (5%) or more of any of its property or assets
which Lender has included a value in the Borrowing Base Amount (whether now
owned or hereafter acquired) between any two scheduled semi-annual Borrowing
Base Amount redeterminations, without first obtaining Lender’s written consent,
which consent will not be withheld, provided Borrower pays in full such portion
of the total outstanding Loans, if any, that exceeds the Borrowing Base Amount,
which shall be reduced by the amount of such sale, attributable to the proposed
asset sale, as determined by Lender in its complete and sole discretion based on
its normal practices and standards for oil and gas loans.

Section 12.3 Repurchase of Equity Interests; Restricted Payments.

Borrower shall not, without Lender’s prior written consent, (a) repurchase or
redeem any of its stock, (b) pay any dividends or other distributions to its
shareholders, and (c) repay any loan by a shareholder of Borrower to Borrower.
Notwithstanding the foregoing, if Borrower effects a reverse stock split of its
common equity shares subsequent to the date hereof, Borrower may distribute up
to $50,000 for the purpose of settling any fractional shares only.

Section 12.4 Encumbrances; Negative Pledge.

Borrower shall not create, incur, assume or permit to exist any Encumbrances on
any of its assets now owned or hereafter acquired without the prior written
consent of Lender, except for the following (hereinafter referred to as the
“Permitted Encumbrances”):

(a) Encumbrances for taxes, assessments, or other governmental charges not yet
delinquent or which are being contested in good faith by appropriate action
promptly initiated and diligently conducted, if such reserves as shall be
required by GAAP shall have been made therefor;

(b) Encumbrances of landlords, vendors, carriers, warehousemen, mechanics,
laborers, materialmen, operators (and other non-operators under joint operating
agreements), investors, co-owners and other Encumbrances arising by law in the
ordinary course of business for sums either not yet delinquent or being
contested in good faith by appropriate action promptly initiated and diligently
conducted, if such reserve as shall be required by GAAP shall have been made
therefor;

37

 

(c) Inchoate liens arising under ERISA to secure the contingent liabilities, if
any, permitted by this Agreement;

(d) Encumbrances created by the Collateral Documents and any other Encumbrances
in favor of Lender to secure the Indebtedness;

(e) Encumbrances existing on the date hereof and set forth in Schedule 10.8,
provided that such Encumbrances shall secure only the amount of such obligations
outstanding on the date hereof;

(f) Encumbrances securing the Debt permitted by Section 12.5(d);

(g) Until the Initial Funding Date only, Encumbrances existing on the date
hereof securing the Debt permitted by 12.5(e), provided that such Encumbrances
are not spread to cover additional property after the date hereof and that the
amount of Debt secured thereby is not increased;

(h) Pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(i) Encumbrances arising out of judgments or awards fully covered by insurance;

(j) Encumbrances constituting easements, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business and
encumbrances consisting of zoning restrictions, easements, licenses,
restrictions on the use of property or minor imperfections in title thereto
which, in the aggregate, are not material in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of such Person
conducted thereon; or

(k) Encumbrances arising under or in respect of investments or interests of the
nature permitted by Section 12.6(f).

Section 12.5 Debts.

Borrower, without the prior written consent of Lender, will not incur, create,
assume, guaranty the payment of or in any manner become or be liable in respect
of any Debt without the prior written consent of Lender, except for:

(a) the Indebtedness;

(b) trade payables or operating and facility leases from time to time incurred
in the ordinary course of business;

38

 

(c) taxes, assessments or other government charges which are not yet delinquent
or are being contested in good faith by appropriate action promptly initiated
and diligently conducted, if such reserve as shall be required by GAAP shall
have been made therefore;

(d) Debt incurred under the Second Lien Credit Agreement together with
extensions of maturity or refinancings of such amounts, but only to the extent
permitted under the Chambers Intercreditor Agreement;

(e) at any time on or prior to the Initial Funding Date, Debt owed by Borrower
under the Existing Credit Agreement in an aggregate principal amount not to
exceed $10,863,838.00; and

(f) Debt represented by Hedging Agreements permitted by this Agreement.

Section 12.6 Investments, Loans and Advances.

Borrower will not make or permit to remain outstanding any loans or advances to
or make investments or acquire an equity interest in any Person, except for:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, the second highest credit rating obtainable from Standard & Poor’s
Ratings Service or from Moody’s Investors Service, Inc.;

(c) investments in certificates of deposit, banker’s acceptances, repurchase
agreements and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof;

(d) shares of funds registered under the Investment Company Act of 1940, as
amended, that have assets of at least One Hundred Million and No/100 Dollars
($100,000,000.00) and invest only in obligations described in clauses (a)
through (c) above to the extent that such shares are rated by Moody’s Investors
Service, Inc. or Standard & Poor’s Ratings Service in one of the two highest
rating categories assigned by such agency for shares of such nature;

(e) trade credits arising in the ordinary course of business; and

(f) farm-out, farm-in, joint operating, joint venture or area of mutual interest
agreements, gathering systems, pipelines or other similar or customary
arrangements entered into in the ordinary course of business (including, without
limitation, advances to operators under operating agreements).

39

 

Section 12.7 Other Agreements.

Borrower will not enter into any agreement containing any provision which would
be violated or breached by the performance of its obligations hereunder or under
any instrument or document delivered or to be delivered by it hereunder or in
connection herewith.

Section 12.8 Transactions with Affiliates.

Except in respect of employee compensation arrangements in the ordinary course
of business, Borrower shall not sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its affiliates unless such transaction is on
terms that are no less favorable to Borrower or such affiliate, as the case may
be, than those that could be obtained at the time of such transaction on an
arm’s-length basis from a Person who is not an affiliate and if such transaction
involves an amount in excess of One Hundred Thousand and No/100 Dollars
($100,000.00), such transaction has been approved by a majority of the members
of the Board of Directors of Borrower having no personal stake in such
transaction.

Section 12.9 Use of Loan Proceeds.

Borrower shall not use any Loan proceeds to finance investments in marketable
equity securities, except as permitted by Section 12.6.

Section 12.10 Commodity Transactions.

Borrower shall not enter into any speculative commodity transactions of any type
or Hedging Agreement relating to the sale of aggregate Hydrocarbons production
in excess of seventy-five percent (75%) of the total volume of such production
projected in the most recent independent engineering report delivered to Lender
pursuant to Section 11.1(d), or quarterly internally generated engineering
report of Borrower as reviewed and approved by Lender, to come from Borrower’s
proved developed producing reserves during the term of such Hedging Agreement.
Notwithstanding the foregoing, the maximum duration of any permitted Hedging
Agreement shall not exceed forty-two (42) months.

Section 12.11 Hedging Agreements.

To the extent any Hedging Agreement is used in the calculation of the Borrowing
Base Amount, the Borrower agrees that such Hedging Agreement provides that it
cannot be canceled, liquidated or “unwound” without Lender’s prior written
consent, and Borrower agrees that it shall not cancel any such Hedging Agreement
without Lender’s prior written consent.

40

 

Article XIII.
EVENTS OF DEFAULT

Section 13.1 Events of Default.

The occurrence and continuance of any one or more of the following shall
constitute an Event of Default:

(a) Default under the Indebtedness. Should Borrower default in the payment of
principal under the Indebtedness of Borrower to Lender, or should Borrower
default in the payment of interest under the Indebtedness of Borrower to Lender
within ten (10) days after any such interest payment is due.

(b) Default under this Agreement. Should Borrower violate or fail to comply
fully with any of the terms or conditions of this Agreement, and such violation
or failure not be cured within ten (10) days after Borrower receives notice of
such violation or failure from Lender.

(c) Default Under Other Agreements. Should any event of default occur or exist
under any of the Loan Documents or should Borrower or any Guarantor violate, or
fail to comply fully with, any terms or conditions of any of the Loan Documents,
and such default not be cured within ten (10) days after Borrower receives
notice of such default from Lender (or, if permitted by the terms of the
relevant Loan Document, within any applicable grace period).

(d) Other Defaults in Favor of Lender. Should Borrower default under any other
loan, extension of credit, security agreement, or other obligation in favor of
Lender and fail to cure same within ten (10) days after Borrower receives notice
of such default from Lender.

(e) Default in Favor of Third Parties. Should Borrower (i) fail to pay Debt
having a principal amount in excess of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00) in the aggregate (other than the amounts referred to in
Section 13.1(a)), or any interest or premium thereon, when due (or, if permitted
by the terms of the relevant document, within any applicable grace period),
whether such Debt shall become due by scheduled maturity, by required
prepayment, by acceleration, by demand or otherwise; or (ii) fail to perform any
term, covenant or condition on its part to be performed under any agreement or
instrument evidencing, securing or relating to Debt having a principal amount in
excess of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) in the
aggregate, when required to be performed, and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such failure is to accelerate, or to permit the holder or
holders of such Debt to accelerate, the maturity of such Debt.

(f) Insolvency. The following occurrences shall constitute an Event of Default
hereunder:

41

 

i. Filing by Borrower or any Guarantor of a voluntary petition or any answer
seeking reorganization, arrangement, readjustment of its debts or for any other
relief under any applicable bankruptcy act or law, or under any other insolvency
act or law, now or hereafter existing, or any action by Borrower or any
Guarantor consenting to, approving of, or acquiescing in, any such petition or
proceeding; the application by Borrower or any Guarantor for, or the appointment
by consent or acquiescence of a receiver or trustee of Borrower or any Guarantor
for all or a substantial part of the property of Borrower or such Guarantor; the
making by Borrower or any Guarantor of an assignment for the benefit of
creditors; the inability of Borrower or the admission by Borrower or any
Guarantor of its inability to pay its debts as they mature (the term
“acquiescence” means the failure to file a petition or motion in opposition to
such petition or proceeding or to vacate or discharge any order, judgment or
decree providing for such appointment within sixty (60) days after the
appointment of a receiver or trustee); or

ii. Filing of an involuntary petition against Borrower or any Guarantor in
bankruptcy or seeking reorganization, arrangement, readjustment of its debts or
for any other relief under any applicable bankruptcy act or law, or under any
other insolvency act or law, now or hereafter existing and such petition remains
undismissed or unanswered for a period of sixty (60) days from such filing; or
the insolvency appointment of a receiver or trustee of Borrower or any Guarantor
for all or a substantial part of the property of Borrower or any Guarantor and
such appointment remains unvacated or unopposed for a period of sixty (60) days
from such appointment; or execution or similar process against any substantial
part of the property of Borrower or any Guarantor and such warrant remains
unbonded or undismissed for a period of sixty (60) days from notice to Borrower
of its issuance.

(g) Dissolution Proceedings. Should proceedings for the dissolution or
appointment of a liquidator of Borrower or any Guarantor be commenced.

(h) False Statements. Should any representation or warranty of Borrower and/or
any Guarantor made to Lender in this Agreement or any other Loan Document or in
any certificate or statement furnished thereunder prove to be incorrect or
misleading in any material respect when made or reaffirmed.

(i) Termination of Guaranty. Should any Guarantor terminate its Guaranty or
assert the unenforceability or invalidity thereof.

(j) Default under ISDA Master Agreement. Should Borrower default under the ISDA
Master Agreement between Borrower and BP Energy Company, as the same may be
amended and/or restated from time to time and in effect.

 

Upon the occurrence and during the continuance of an Event of Default, the Loan
Commitment will, at the option of Lender, either terminate or be suspended
(including any obligation to make any further Loans), and, at Lender’s option,
the Note and all Indebtedness of Borrower will become immediately due and
payable, except that in the case of type described in the “Insolvency”
subsection above, such acceleration shall be automatic and not optional. For any
other Event of Default, Lender shall be entitled by notice to Borrower to
declare the principal of, and all interest then accrued on, the Note and any
other liabilities hereunder to be forthwith due and payable, whereupon the same
shall forthwith become due and payable without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which Borrower hereby expressly waives, anything contained herein
or in the Note to the contrary notwithstanding. Upon the occurrence of an Event
of Default, Lender shall be entitled to exercise any and all rights and remedies
under the Loan Documents, or any of them, granted to Lender hereunder or granted
to Lender at law or in equity, including, without limitation, foreclosure of the
Collateral. Nothing contained in this Article XIII shall be construed to limit
or amend in any way the Events of Default enumerated in the Note or any other
Loan Document, or any other document executed in connection with the transaction
contemplated herein.

Upon the occurrence and during the continuance of any Event of Default, Lender
is hereby authorized at any time and from time to time, without notice to
Borrower (any such notice being expressly waived by Borrower), to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing, by Lender to
or for the credit or the account of Borrower against any and all of the
indebtedness of Borrower under the Note and the Loan Documents, including this
Agreement. Any amount set-off by Lender shall be applied against the
indebtedness owed Lender by Borrower pursuant to this Agreement and the Note.
Lender agrees promptly to notify Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of Lender under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which Lender may have.

Section 13.2 Waivers.

Except as otherwise provided for in this Agreement and by applicable
Governmental Requirements, Borrower waives to the extent permitted by applicable
Governmental Requirements (a) presentment, demand and protest and notice of
presentment, dishonor, notice of intent to accelerate, notice of acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Lender
on which Borrower may in any way be liable and hereby ratify and confirm
whatever Lender may do in this regard; (b) all rights to notice and a hearing
prior to Lender’s taking possession or control of, or to Lender’s replevy,
attachment or levy upon, the Collateral or any bond or security which might be
required by any court prior to allowing Lender to exercise any of its remedies;
and (c) the benefit of all valuation, appraisal and exemption laws. Borrower
acknowledges that they have been advised by counsel of their choice with respect
to this Agreement, the other Loan Documents, and the transactions evidenced by
this Agreement and other Loan Documents.

42

 

Article XIV.
MISCELLANEOUS

Section 14.1 No Waiver; Modification in Writing.

No failure or delay on the part of Lender in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. No amendment, modification or waiver of any provision of this
Agreement or of the Note, nor consent to any departure by Borrower therefrom,
shall in any event be effective unless the same shall be in writing signed by or
on behalf of Lender and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No notice to
or demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances.

Section 14.2 Addresses for Notices.

All notices and communications provided for hereunder shall be in writing and,
shall be mailed, by certified mail, return receipt requested, or delivered as
set forth below unless any person named below shall notify the others in writing
of another address, in which case notices and communications shall be mailed, by
certified mail, return receipt requested, or delivered to such other address.

If to Lender:

Cadence Bank, N.A.

Attn: Mr. Steven Taylor

2800 Post Oak Blvd., Suite 3800

Houston, Texas 77056

 

With copy to:

Cadence Bank, N.A.

3500 Colonnade, Suite 600

Birmingham, Alabama 35243

 

If to Borrower:

Black Ridge Oil & Gas, Inc.

Attn: Ken DeCubellis

10275 Wayzata Boulevard, Suite 310

Minnetonka, Minnesota 55305

Section 14.3 Fees and Expenses.

Borrower agrees to pay all reasonable out-of-pocket fees, costs and expenses of
Lender in connection with the preparation, execution and delivery of this
Agreement and all Loan Documents to be executed in connection herewith and
subsequent modifications or amendments to any of the foregoing, including
without limitation, the reasonable fees and disbursements of counsel to Lender,
and to pay all costs and expenses of Lender in connection with the enforcement
of this Agreement, the Note or the other Loan Documents, including reasonable
legal fees and disbursements arising in connection therewith. Borrower also
agrees to pay, and to save Lender harmless from any delay in paying stamp and
other similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of this Agreement, the Note, the
other Loan Documents, or any modification thereof.

43

 

Section 14.4 Security Interest and Right of Set-off.

Lender shall have a continuing security interest for the Indebtedness in, as
well as the right to set-off the obligations of Borrower hereunder against, all
funds which Borrower may maintain on deposit with Lender, and, subject to the
foregoing, Lender shall have a lien upon and a security interest in all property
of Borrower in Lender’s possession or control which shall secure the
Indebtedness of Borrower to Lender under this Agreement and the Loan Documents.

Section 14.5 Waiver of Marshaling.

Borrower shall not at any time hereafter assert any right under any law
pertaining to marshaling (whether of assets or liens) and Borrower expressly
agrees that Lender may execute or foreclose upon the Collateral in such order
and manner as Lender, in its sole discretion, deems appropriate.

Section 14.6 Governing Law.

This Agreement and the Loan Documents shall be deemed to be contracts made under
the laws of the State of Texas and for all purposes shall be governed by and
construed in accordance with the laws of said state.

Section 14.7 Indemnity.

(a) Subject to the limitations set forth in Section 11.5 as to matters addressed
therein, Borrower agrees to release, defend, indemnify and hold harmless Lender
and its respective officers, employees, agents, attorneys and representatives
(singularly, an “Indemnified Party”, and collectively, the “Indemnified
Parties”) from and against any loss, cost, liability, damage or expense
(including the reasonable fees and out-of-pocket expenses of counsel to Lender,
including all local counsel hired by such counsel) (“Claim”) incurred by Lender
in investigating or preparing for, defending against, or providing evidence,
producing documents or taking any other action in respect of any commenced or
threatened litigation, administrative proceeding or investigation under any
federal securities law, federal or state environmental law, or any other statute
of any jurisdiction, or any regulation, or at common law or otherwise, which is
alleged to arise out of or is based upon any acts, practices or omissions or
alleged acts, practices or omissions of Borrower or its agents or arises in
connection with the duties, obligations or performance of the Indemnified
Parties in negotiating, preparing, executing, accepting, keeping, completing,
countersigning, issuing, selling, delivering, releasing, assigning, handling,
certifying, processing or receiving or taking any other action with respect to
the Loan Documents and all documents, items and materials contemplated thereby
even if any of the foregoing arises out of an Indemnified Party’s ordinary
negligence. THE INDEMNITY CONTAINED IN THIS Section 14.7(a) EXCLUDES ALL
INDEMNITY MATTERS ARISING BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY INDEMNIFIED PARTY. THE PARTIES INTEND FOR THE BORROWER’S
INDEMNITY CONTAINED IN THIS Section 14.7(a) TO COVER ALL INDEMNITY MATTERS
ARISING BY REASON OF THE SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY,
OR OTHER LEGAL FAULT OF THE INDEMNIFIED PARTIES. The indemnity set forth herein
shall be in addition to any other obligations or liabilities of Borrower to
Lender hereunder or at common law or otherwise, and shall survive any
termination of this Agreement, the expiration of the Loans and the payment of
all Indebtedness of Borrower to Lender hereunder and under the Loan Documents.
If any Claim is asserted against any Indemnified Party, the Indemnified Party
shall endeavor to notify Borrower of such Claim (but failure to do so shall not
affect the indemnification herein made except to the extent of the actual harm
caused by such failure). The Indemnified Party shall have the right to employ,
at Borrower’s expense, counsel of the Indemnified Parties’ choosing and to
control the defense of the Claim. Borrower may at its own expense also
participate in the defense of any Claim. Each Indemnified Party may employ
separate counsel in connection with any Claim to the extent such Indemnified
Party believes it reasonably prudent to protect such Indemnified Party.

44

 

(b) No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld,
provided that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including, without limitation, the maximum
potential claims pending or to the knowledge of the Indemnified Party threatened
against the Indemnified Party to be indemnified pursuant to this Section 14.7.

Section 14.8 Maximum Interest Rate.

(a) Notwithstanding anything set forth herein to the contrary, calculations of
the Maximum Rate will be based upon the basis of a 365-day or 366-day year, as
is applicable.

(b) Borrower agrees that the Maximum Rate to be charged or collected pursuant to
this Agreement shall be determined in accordance with Chapter 303 of the Texas
Finance Code based on the “weekly ceiling” (as such term is defined in Chapter
303 of the Texas Finance Code) from time to time in effect, provided that Lender
may rely on other applicable Governmental Requirements, including without
limitation the laws of the United States, for calculation of the Maximum Rate if
the application thereof results in a greater Maximum Rate. The provisions of
Chapter 346 of the Texas Finance Code (which regulates certain revolving loan
accounts and revolving tri-party accounts), or any amendment or successor
thereto, shall not apply to the Loans or any of the Loan Documents.

45

 

(c) It is expressly stipulated and agreed to be the intent of Borrower and
Lender at all times to comply with the applicable Texas law governing the
maximum non-usurious rate or amount of interest payable on or in connection with
the Indebtedness (or applicable United States federal law to the extent that it
permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under Texas law). Lender shall never be entitled to
receive, collect or apply, as interest on the Loans, any amount in excess of the
Maximum Rate. If the applicable Governmental Requirements are ever judicially
interpreted so as to render usurious any amount called for under the Loan
Documents, or contracted for, charged, taken, reserved or received with respect
to the Loans, or if the acceleration of the maturity of the Indebtedness or if
any prepayment by Borrower results in Borrower having paid any interest in
excess of that permitted by Governmental Requirements, then any such amount
which would be excessive interest, shall be deemed a partial prepayment of
principal and treated hereunder as such; and, if the Indebtedness is paid in
full, any remaining excess shall forthwith be paid to Borrower. In addition, the
provisions of the Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable Governmental
Requirements, but so as to permit the recovery of the fullest amount otherwise
called for thereunder.

(d) In determining whether or not the interest paid or payable, under any
specific contingency, exceeds the Maximum Rate, Borrower and Lender shall, to
the maximum extent permitted under applicable Governmental Requirements (i)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) spread the total amount of interest throughout the entire contemplated
term of the Note so that the interest rate is uniform throughout the term of the
Note; provided that, if the Note is paid and performed in full prior to the end
of the full contemplated term thereof, and if the interest received for the
actual period of existence thereof exceeds the Maximum Rate, Lender shall refund
to Borrower the amount of such excess or credit the amount of such excess
against the Indebtedness, and, in such event, Lender shall not be subject to any
penalties provided by any Governmental Requirements for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum Rate.

Section 14.9 WAIVER OF JURY TRIAL; SUBMISSION TO JURISDICTION.

(a) TO THE FULLEST EXTENT PERMITTED BY GOVERNMENTAL REQUIREMENTS, BORROWER AND
LENDER IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING, OR COUNTERCLAIM INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) IN ANY WAY ARISING OUT
OF OR RELATING TO (i) THE LOANS; (ii) ANY DOCUMENTS EXECUTED IN CONNECTION
THEREWITH, INCLUDING, WITHOUT LIMITATION, THE NOTE, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS; (iii) THE RELATIONSHIP OF THE PARTIES THEREUNDER; (iv) THE
TRANSACTIONS CONTEMPLATED THEREBY; OR (v) THE ACTIONS OF THE LENDER IN THE
NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE FOREGOING. IT IS
AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF
ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND LENDER, AND BORROWER AND LENDER
HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY
ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT. BORROWER AND LENDER EACH FURTHER REPRESENT THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD
THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

46

 

(b) ANY SUIT BY LENDER TO ENFORCE ANY RIGHT HEREUNDER OR TO OBTAIN A DECLARATION
OF ANY RIGHT OR OBLIGATION HEREUNDER MAY, AT THE SOLE OPTION OF LENDER, BE
BROUGHT (i) IN ANY COURT OF COMPETENT JURISDICTION IN HARRIS COUNTY, TEXAS, OR
(ii) IN ANY COURT OF COMPETENT JURISDICTION WHERE JURISDICTION MAY BE HAD OVER
BORROWER. BORROWER HEREBY EXPRESSLY CONSENTS TO THE JURISDICTION OF THE
FOREGOING COURTS FOR SUCH PURPOSES.

Section 14.10 Severability.

If a court of competent jurisdiction finds any provision of this Agreement to be
invalid or unenforceable as to any person or circumstance, such finding shall
not render that provision invalid or unenforceable as to any other persons or
circumstances. If feasible, any such offending provision shall be deemed to be
modified to be within the limits of enforceability or validity; however, if the
offending provision cannot be so modified, it shall be stricken and all other
provisions of this Agreement in all other respects shall remain valid and
enforceable.

Section 14.11 Headings.

Article and Section headings used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.

Section 14.12 Confidentiality.

For the purposes of this Section 14.12, “Confidential Information” means
information delivered to Lender by or on behalf of Borrower in connection with
the transactions contemplated by or otherwise pursuant to this Agreement
(including, without limitation, any information regarding the transactions
contemplated hereby provided prior to the date of this Agreement), provided that
such term does not include information that: (a) was publicly known or otherwise
known to Lender prior to the time of such disclosure; (b) subsequently becomes
publicly known through no act or omission by Lender or any Person acting on its
behalf; or (c) otherwise becomes known to Lender other than through disclosure
by Borrower. Lender will maintain the confidentiality of such Confidential
Information in accordance with their standard procedures to protect confidential
information of third parties delivered to Lender, provided that Lender may
deliver or disclose Confidential Information to: (i) its directors, officers,
employees, agents, attorneys and affiliates; (ii) its financial advisors and
other professional advisors who are made aware of the confidential nature of
such information; (iii) any other holder of the Note; (iv) any Person to which
any Lender sells or offers to sell the Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this Section
14.12); (v) any federal or state regulatory authority having jurisdiction over
such Lender; (vi) the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about its investment portfolio; or (vii) any other Person
to which such delivery or disclosure may be necessary or appropriate: (w) to
effect compliance with any law, rule, regulation or order applicable to Lender;
(x) in response to any subpoena or other legal process; (y) in connection with
any litigation to which such Lender is a party or an Event of Default has
occurred and is continuing; or (z) to the extent such Lender may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or the protection of the rights and remedies under this Agreement
and the other Loan Documents. Each holder of the Note or an interest therein, by
its acceptance of the Note or an interest therein, will be deemed to have agreed
to be bound by and to be entitled to the benefits of this Section 14.12 as
though it were a party to this Agreement.

47

 

Section 14.13 Participations.

The Lender may at any time at no cost or expense to Borrower, without the
consent of, or notice to Borrower, sell participations to any Person (other than
a natural Person or Borrower or any affiliate or Subsidiary of Borrower) (each,
a “Participant”) in all or a portion of Lender’s rights and/or obligations under
this Agreement; provided that (i) Lender’s obligations under this Agreement
shall remain unchanged, (ii) Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) Lender shall
remain the holder of the Loans (and the Note evidencing such Loan) for all
purposes under this Agreement and the other Loan Documents, (iv) in any
proceeding under any bankruptcy law Lender shall be, to the extent permitted by
law, the sole representative with respect to the obligations held in the name of
Lender, whether for its own account or for the account of any participant, and
(v) the Borrower and Guarantors shall continue to deal solely and directly with
Lender in connection with Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement.

Section 14.14 USA PATRIOT Act Notice and Customer Verification.

Lender is subject to the USA PATRIOT Act and hereby notifies the Borrower that
pursuant to the “know your customer” regulations and the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number (and other identifying information in the event this
information is insufficient to complete verification) that will allow such
Lender to verify the identity of each Borrower. This information must be
delivered to the Lender no later than five days prior to the effective date of
this Agreement and thereafter promptly upon request. This notice is given in
accordance with the requirements of the USA PATRIOT Act and is effective as to
the Lender.

48

 

Section 14.15 Final Agreement.

(a) THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN LENDER AND BORROWER
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN LENDER AND BORROWER.

(b) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN LENDER AND BORROWER.

 

 

[Remainder of page intentionally left blank; signature pages to follow]

49

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

  BORROWER:   BLACK RIDGE OIL & GAS, INC.   a Nevada corporation  
By:     /s/Ken DeCubellis        Name: Ken DeCubellis        Title: Chief
Executive Officer

 

 

 

 

 

 

 

 

 

(Signature page continues to the following page.)

 

50

 

 

  LENDER:   CADENCE BANK, N.A.       By:     /s/ Steven Taylor  
     Name:  Steven Taylor        Title:    Vice President

 

51

 

 

EXHIBIT A
REQUEST FOR LOAN

 

 

 

TO:Cadence Bank, N.A.
ATTN: Steven Taylor



 

RE:Credit Agreement dated as of August 8, 2013 by and between Black Ridge Oil &
Gas, Inc. and Cadence Bank, N.A. (the “Credit Agreement”)

 

Pursuant to the Credit Agreement, Black Ridge Oil & Gas, Inc. (the “Borrower”)
hereby requests a Loan under the Loan Commitment. Said Loan shall be in the
amount of $__________________, and will be _________ a Base Rate Loan or
__________ a LIBOR Rate Loan. If a LIBOR Rate Loan, it is for ______ 30, ______
60, or _______ 90 days. The borrowing date is ______________.

 

The Borrower certifies that as of the date hereof: (a) Borrower is in compliance
with all conditions and requirements of the Credit Agreement; and (b) no
condition, event, or act exists which, with or without notice or lapse of time
or both, would constitute an Event of Default under the Credit Agreement.

 

 

Sincerely,

 

[Signature Of Borrower]

 

 

 

 

 

 

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

_____________________________

Date

 

 

Cadence Bank, N.A.

2800 Post Oak Blvd., Suite 3800

Houston, TX 77056

 

Ladies and Gentlemen:

 

This Compliance Certificate is submitted pursuant to the requirements of that
certain Credit Agreement (the “Credit Agreement”) dated August 8, 2013, by and
between Black Ridge Oil & Gas, Inc. (“Borrower”) and Cadence Bank, N.A.
(“Lender”).

Under the appropriate paragraphs of the Credit Agreement, the undersigned
certifies that, to the best of its knowledge and belief, no condition, event, or
act which, with or without notice or lapse of time or both, would constitute an
event of default under the terms of the Credit Agreement, has occurred during
the three-month period ending ______________________ (the “Reporting Period”).
Also, to the best of its knowledge, Borrower has complied with all provisions of
the Credit Agreement.

Additionally, Borrower submits the following financial information for the
Reporting Period in accordance with the financial covenants and ratios contained
in the Credit Agreement.

I. MINIMUM CURRENT RATIO

 

Total Current Assets $____________ Total Current Liabilities $____________
Current Ratio _____ to _____     Minimum Current Ratio Required 1.0 to 1.0    

 

II. MAXIMUM NET DEBT TO EBITDAX RATIO

 

(a) Net Debt $___________ (b) EBITDAX $___________ (c) Ratio (as of
_______________________) _____ to ____     Maximum Ratio Permitted   3.5 to 1.0

 

 

 

 



III. MAXIMUM SENIOR LEVERAGE RATIO

(a) Indebtedness $___________ (b) EBITDAX $___________ (c) Ratio (as of
_______________________) _____ to ____     Maximum Ratio Permitted   2.5 to 1.0

IV. MINIMUM INTEREST COVERAGE RATIO

(a) EBITDAX $___________ (b) Interest Expense $___________ (c) Ratio (as of
_______________________) _____ to ____     Minimum Ratio Required   3.0 to 1.0

V. MINIMUM COLLATERAL COVERAGE RATIO

(a) Ratio (as of _______________________) _____ to ____     Minimum Ratio
Permitted   1.5 to 1.0

 

 

 

Sincerely,

 

[Signature Of Borrower]

 

 

